

Exhibit 10.48
[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.












PLAYSTATION® 
GLOBAL DEVELOPER & PUBLISHER AGREEMENT






























Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------








TABLE OF CONTENTS




SECTION:                                                                        PAGE:




1.
Definition of Terms    1

2.
SIE Company Authority and Responsibility    1

3.
Conditional License Grant    1

4.
Compliance with Guidelines    2

5.
Other Limitations on Licensed Rights    2

6.
Development of PlayStation Compatible Products, Product Assessment and Quality
Assurance    5

7.
Development Tools    7

8.
Manufacture and Supply of Physical Media Products    10

9.
Distribution    12

10.
EULAs and Additional Terms    15

11.
Advertising    16

12.
Online Activity & Data Collection    16

13.
Marketing of Licensed Products    18

14.
Subcontracting    19

15.
Revenue and Payments    19

16.
Representations and Warranties    25

17.
Indemnities    27

18.
Limitation of Liability    28

19.
Infringement of SIE Intellectual Property Rights by Third Parties    30

20.
Data Security and Confidentiality    30

21.
Term and Termination    35

22.
Effect of Expiration or Termination    37

23.
Choice of Law and Forum    39

24.
Dispute Resolution    40

25.
Miscellaneous Provisions    41



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------






PLAYSTATION GLOBAL
DEVELOPER & PUBLISHER AGREEMENT




This PlayStation Global Developer and Publisher Agreement (“GDPA”), effective
March 23, 2017 (the “Effective Date”), is entered into by Sony Interactive
Entertainment, Inc. (“SIE Inc.”), a Japanese company with offices at 1-7-1
Konan, Minato-ku, Tokyo 108-0075, Japan, Sony Interactive Entertainment America
LLC (“SIEA”) a Delaware limited liability company with offices at 2207
Bridgepointe Parkway, San Mateo, CA 94404, and Sony Interactive Entertainment
Europe Ltd. (“SIEE”), an English company with offices at 10 Great Marlborough
Street, London W1F 7LP, UK, on the one hand (SIE Inc., SIEA and SIEE each an
“SIE Company,” and collectively, “SIE”), and Take-Two Interactive Software,
Inc., a Delaware Corporation with offices at 622 Broadway, New York, NY 10012,
and email address dan.emerson@take2games.com, Take-Two Interactive Japan G.K.,
Take-Two Interactive Korea Ltd., Take-Two Interactive Software UK Limited and
Take Two International GmbH (individually and collectively, “Publisher”), on the
other hand.
SIE and its Affiliates design and develop certain core technology relating to
its Systems, and operate proprietary network services through PSN, including
PlayStation Now.
Publisher desires to be granted a non-exclusive license to develop, publish,
have manufactured, market, advertise, distribute or sell PlayStation Compatible
Products in accordance with the provisions of this GDPA, and SIE is willing, in
accordance with the terms and subject to the conditions of this GDPA, to grant
Publisher such a license.
SIE and Publisher agree as follows:


Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




1.
Definition of Terms. Capitalized terms used in this GDPA are defined in Schedule
1.

2.
(a) SIE Company Authority and Responsibility. Each SIE Company enters into this
GDPA individually and binds itself to and benefits from the terms of this GDPA
only to the extent that such terms relate to the exercise of the rights and
obligations under this GDPA taking place in that SIE Company’s Territory, or
otherwise directly relate to that SIE Company or its Territory. Each SIE Company
shall have no liability outside of its Territory, shall neither be jointly nor
severally liable with the other SIE Companies in their Territories, and nothing
contained in this GDPA shall be deemed to make an SIE Company liable with
respect to any activities, demands, obligations, covenants, claims or causes of
action outside of that SIE Company’s Territory. References in this GDPA to “SIE”
shall mean “each SIE Company for its respective Territory only,” except where
the context clearly requires otherwise. Each SIE Company is authorized by each
other SIE Company to present and execute this GDPA on behalf of each other SIE
Company, and to bind each other SIE Company, as set forth in this Section 2. SIE
shall be entitled to modify or expand the Territory of an SIE Company upon
reasonable notice to Publisher, including by updating the Guidelines.

(b) Publisher Authority and Responsibility. Publisher and each Publisher
Affiliate set forth on Schedule 2 enters into this GDPA individually and binds
itself to and benefits from the terms of this GDPA. References in this GDPA to
“Publisher” shall include each “Publisher Affiliate” except where the context
clearly requires otherwise. Publisher represents and warrants that each
Publisher Affiliate is directly or indirectly owned by Publisher or under common
control with Publisher and that Publisher is authorized by each Publisher
Affiliate to present and execute this GDPA on behalf of each Publisher
Affiliate, and to bind each Publisher Affiliate to the terms herein. Publisher
and each Publisher Affiliate shall be jointly and severally liable for the acts,
omissions, representations and warranties of Publisher and every Publisher
Affiliate.
3.
License Grant. Subject to the terms of this GDPA, SIE grants to Publisher and
each Publisher Affiliate, for the Term (and, where applicable, any sell-off
period permitted hereunder), in each Territory, a non-exclusive,
non-transferable license, without the right to sublicense (except as
specifically provided in this GDPA), as follows:

3.1
to use the SIE Materials solely to develop and test PlayStation Compatible
Products;

3.2
to publish, distribute, supply, sell, rent, market, advertise and promote
Digitally Delivered Products to end-users, through each applicable SIE Company
(or its nominated Affiliate) through PSN, and to provide PlayStation Compatible
Products to other Licensed Publishers for exploitation under a Licensed
Publisher Agreement;

3.3
where Publisher has exercised its rights under Section 3.2 (or where the
requirement of such exercise is expressly waived by the applicable SIE Company),
to have the equivalent Physical Media Products manufactured by Designated
Manufacturing Facilities according to those facilities’ terms;

3.4
to publish, distribute, supply, sell, market, advertise and promote Physical
Media Products directly to end-users or to third parties for distribution to
end-users;

3.5
to use the Licensed Trademarks in connection with the manufacturing, packaging,
marketing, advertising, promotion, sale and distribution of Licensed Products;
and

3.6
to sublicense to end-users the right to use Licensed Products for personal,
noncommercial purposes in conjunction with the applicable Systems only.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




4.
Compliance with Guidelines. Publisher shall comply, throughout the Term, with
this GDPA’s terms, with all Guidelines applicable in the relevant Territories,
and with all technical specifications that any Designated Manufacturing Facility
issues. Subject to the remainder of this Section 4, SIE may remove any Digitally
Delivered Product from PSN (in whole or in part) that does not materially
conform to the Guidelines, notwithstanding any approval given to such product
pursuant to Section 6.3. Publisher shall be given reasonable prior notice of
modification or additions to the Guidelines (the amount of such prior notice to
be substantially similar to the amount of notice provided to other Licensed
Publishers). To the extent that Guidelines change: (i) after any PlayStation
Compatible Product or related materials are approved by SIE pursuant to Section
6.3, Publisher is required to implement any such revised Guidelines only in
subsequent orders, patches or re-releases of the relevant Physical Media
Products, or subsequent publications of relevant Digitally Delivered Products or
other PlayStation Compatible Products, if the implementation of such revised
Guidelines is required by SIE of all Licensed Publishers (unless otherwise
advised by SIE in order to protect the System’s security; to comply with any
material change in applicable law; or to comply with any applicable government
order); or (ii) during the development of any PlayStation Compatible Product,
Publisher shall implement any such revised Guidelines in such PlayStation
Compatible Product [***], including via patch. Publisher shall be required to
use its commercially reasonable efforts to recall or destroy previously
manufactured Physical Media Products if: (a) such Physical Media Products did
not comply with the standards, requirements and conditions set forth in the
Guidelines at the time they were made, or (b) explicitly required to do so in
writing if other Licensed Publishers are also required to do so in a
non-discriminatory manner.

5.
Other Limitations on Licensed Rights

5.1
Limitations on use of Development Tools. The development license granted in this
GDPA is limited to development and testing of PlayStation Compatible Products,
in formats SIE designates, and any other use of the SIE Materials, direct or
indirect, is strictly prohibited. Publisher shall not use, modify, sublicense,
distribute, create derivative works from, or provide to third parties, the SIE
Materials other than as expressly permitted in this GDPA or the Guidelines.
Publisher shall not make available to any third party any tools developed or
derived from the study of the Development Tools without SIE’s express prior
written consent. Without limiting the generality of the foregoing, Publisher
will not permit the use of the SIE Materials in connection with the emulation of
Licensed Products, to develop or test products for any third party emulator of
any System, or for any third party hardware that infringes the SIE Intellectual
Property Rights (e.g., knock-off PlayStation systems). Publisher will not use or
permit the use of any of the SIE Materials in connection with the development of
any software, content or service for any computer hardware or software system,
except as expressly permitted under this GDPA. Publisher is authorized to copy
the libraries contained within the Development Tools solely to the extent
necessary to integrate the libraries into PlayStation Compatible Products; to
copy the Software Tools to an internal secure repository accessible by
authorized personnel; and to make [***] of the Software Tools per Development
Site solely for archival, legal or back up purposes. Publisher must comply with
all programming procedures, requirements, guidelines and other recommendations
in the Guidelines or communicated in writing by SIE. Specifically with respect
to the System emulator software, Publisher shall not bypass the System kernel
and shall not transmit programming instructions directly to the registers or
addresses located in: (i) areas of RAM that are used by the System kernel; or
(ii) other System hardware devices (collectively, “System Bypass Areas”) except
with SIE’s express prior written consent or to the extent necessary to comply
with written instructions in the Documentation. As a prerequisite to requesting
SIE’s consent, Publisher must comply with SIE’s procedures, including submission
of a written application accompanied by a detailed specification of Publisher’s
proposal. [***], Publisher



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




shall not: (a) develop any software or tool to circumvent the System Bypass
Areas; or (b) make any addition, alteration or improvement to the Development
Tools that contravenes or is inconsistent with the Guidelines (including any
programming guidelines set forth in the Documentation) or that may compromise
the security or integrity of any System, Development Tools, or PSN. Publisher
bears all risks arising from incompatibility of its PlayStation Compatible
Products and any System resulting from the use of Publisher-created tools.
5.2
Reverse Engineering Prohibited. Except where such restriction is prohibited by
applicable law, Publisher will not directly or indirectly disassemble, decrypt,
electronically scan, peel semiconductor components from, decompile, or reverse
engineer in any manner, or attempt to reverse engineer or derive any source code
from, the Development Tools, or permit, assist or encourage any third party to
do so or acquire or use any materials from any third party that does so.
Publisher may study the performance, design and operation of the Development
Tools solely for the limited purposes of developing and testing PlayStation
Compatible Products, or to develop tools to assist Publisher with the
development and testing of PlayStation Compatible Products. SIE reserves the
right to require Publisher to furnish evidence satisfactory to SIE that
Publisher has complied with this Section 5.2.

5.3
Limitations on Licensed Products. Unless expressly approved in writing by an SIE
Company, Publisher will not:

5.3.1
publish a Licensed Product previously published by another Licensed Publisher in
the same Territory for the same System whilst such previously published version
is available for purchase for such System, unless Publisher has acquired a
controlling interest in such other Licensed Publisher; or

5.3.2
submit for approval as a Licensed Product, under Section 6.3 or otherwise, any
non-game product or product which contains significant elements of, or is hybrid
with, an audio or video product.

Where an SIE Company consents to any such proposed publication, this GDPA’s
terms apply, unless otherwise agreed in writing.
5.4
Limitations Regarding Ownership and Protection of SIE Materials and SIE
Intellectual Property Rights. All rights with respect to the SIE Materials and
the Systems, including the SIE Intellectual Property Rights, are the exclusive
property of SIE. Nothing herein gives Publisher any right, title or interest in
or to the SIE Materials or the Systems, other than the non-exclusive licenses
provided in this GDPA. Publisher shall not contest, impair, or dilute (or assist
any third party in doing so) any of SIE’s rights, title or interests in or to
the SIE Materials, the Systems or the SIE Intellectual Property Rights.
Publisher shall not (i) apply for, seek to obtain or register any trademark in
its own name or in any other person’s name, or use or obtain rights to use
Internet domain names or addresses, that are identical, similar to or likely to
be confused with any of the Licensed Trademarks or any other SIE trademarks or
(ii) challenge or attack any SIE Intellectual Property Rights in any part of the
SIE Materials or the Systems. Publisher shall not patent anything created or
derived from the SIE Materials. Publisher shall take all steps as SIE may
reasonably require for the protection and maintenance of the SIE Intellectual
Property Rights, including executing licenses or assisting SIE in obtaining
registrations. All goodwill associated with the Licensed Trademarks, including
any goodwill generated or arising by or through Publisher’s or its
subcontractors’ or sublicensees’ activities under this GDPA, accrues to the
benefit of and belongs exclusively to the SIE Company



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




that owns or controls the Licensed Trademark in its Territory. The Licensed
Trademarks may be modified, supplemented or amended by SIE at any time. Nothing
contained in this GDPA grants Publisher the right to use the trademark “SONY” in
any manner or for any purpose without SIE’s prior written consent. Where it is
not possible under applicable law to prevent Publisher from challenging the
validity of the SIE Intellectual Property Rights, nothing in this Section 5.4
shall prevent Publisher from doing so.
5.5
Reservation of Rights. This GDPA does not grant Publisher any right or license
except as expressly authorized by and in strict compliance with this GDPA’s
terms and conditions. No other right or license is to be implied by or inferred
from any provision of this GDPA or from the parties’ conduct. Subject only to
the express rights of Publisher under this GDPA, all rights to the SIE Materials
and the SIE Intellectual Property Rights are reserved to SIE.

5.6
Acknowledgment of Publisher’s Ownership Rights. Separate and apart from the SIE
Materials and other rights licensed to Publisher by SIE and to SIE by Publisher
under this GDPA, as between Publisher and SIE, Publisher retains all rights,
title and interest in and to the Publisher Property, Product Proposals, and
Product Information, including Publisher Intellectual Property Rights therein,
as well as Publisher’s rights in any source code and other underlying material
such as artwork and music (but specifically excluding the Licensed Trademarks
and the Software Tools or any derivatives thereof), and any names used as titles
for PlayStation Compatible Products and other trademarks used by Publisher. SIE
shall not contest, impair, or dilute (or assist any third party in doing so) any
of Publisher’s rights, title or interests in or to the Publisher Property,
Product Proposals, Product Information or the Publisher Intellectual Property
Rights. SIE shall not (i) apply for, seek to obtain or register any trademark in
its own name or in any other person’s name, or use or obtain rights to use
Internet domain names or addresses, that are identical, similar to or likely to
be confused with any of Publisher’s trademarks or (ii) challenge or attack any
Publisher Intellectual Property Rights in any part of the Publisher Property.
SIE shall not patent anything created or derived from the Publisher Property
provided to SIE under this GDPA. SIE shall take all steps as Publisher may
reasonably require for the protection and maintenance of the Publisher
Intellectual Property Rights, including executing licenses or assisting
Publisher in obtaining registrations. As between SIE and Publisher, Publisher
shall exclusively own any User Content. Nothing in this GDPA shall restrict the
right of Publisher to: (i) develop, distribute or transmit products
incorporating the Publisher Property for any hardware platform or service other
than the Systems or related services, provided that the Publisher Property and
underlying material do not contain or were not developed through use of or in
reliance on the SIE Materials or the SIE Intellectual Property Rights, or (ii)
use Printed Materials or Advertising Materials for any hardware platform or
service other than the Systems or related services, provided that the Printed
Materials or Advertising Materials do not contain any Licensed Trademarks or
(iii) use of Licensed Trademarks for display within Advertising Materials used
to promote Publisher’s games on multiple platforms or services including the
Systems. All goodwill associated with Publisher’s trademarks, including any
goodwill generated or arising by or through any SIE Company or its
subcontractors’ or sublicensees’ activities under this GDPA, accrues to the
benefit of and belongs exclusively to Publisher. Where it is not possible under
applicable law to prevent SIE from challenging the validity of the Publisher
Intellectual Property Rights, nothing in this Section 5.6 shall prevent SIE from
doing so.



6.
Development of PlayStation Compatible Products, Product Assessment and Quality
Assurance



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




6.1
Right to Develop. Pursuant to Section 3 and subject to payment of any applicable
fees [***], SIE grants to Publisher the right to place orders for Hardware Tools
pursuant to Section 7, and a non-exclusive, non-transferrable license to use
Software Tools, for the sole purpose of developing and testing PlayStation
Compatible Products. Each PlayStation Compatible Product developed using,
incorporating or with reference to the Development Tools must be expressly
authorized by SIE. SIE’s authorization may require, at SIE’s discretion, consent
by Publisher to additional terms presented by SIE [***], or a requirement that
the PlayStation Compatible Product be subject to compatibility, assessment and
quality assurance testing by SIE.

6.2
Developer Support Website. Subject to the terms of this GDPA, SIE will grant
Publisher access to relevant portions of the Developer Website to facilitate the
dissemination of the Development Tools and other materials and information. SIE
will design and maintain the Developer Website in accordance with industry
standard security practices in order to detect and prevent vulnerability that
may lead to dissemination of computer viruses.

6.3
Assessment and Quality Assurance of PlayStation Compatible Products. Publisher
will comply with the requirements and related process for assessment and format
quality assurance of PlayStation Compatible Products and Advertising Materials,
on a product-by-product basis, as specified in the Guidelines. All Licensed
Products must successfully pass SIE’s assessment and format quality assurance
testing before distribution. Additionally, SIE may require other PlayStation
Compatible Products that are not Licensed Products to undergo assessment and
format quality assurance testing, in connection with its review or approval of
such PlayStation Compatible Products at its reasonable discretion. SIE may
withhold approval of any PlayStation Compatible Product that does not conform to
the Guidelines as reasonably determined by SIE. Only upon and not prior to SIE
approval, Physical Media Products may be ordered from a Designated Manufacturing
Facility, and Digitally Delivered Products may be placed on PSN. SIE shall
provide Publisher with the results of such assessment and format quality
assurance testing, along with details of the steps taken to reproduce any must
fix bugs (“FQA Report”) and shall reasonably assist Publisher with any changes
that need to be made to the Licensed Products as a result of such testing.

6.4
Authentication. Publisher will use commercially reasonable efforts to protect
Licensed Products and any other PlayStation Compatible Products that include
Software Tools from and against illegal reproduction or copying by third
parties. SIE may use on Licensed Products, or require Publisher to use on
Licensed Products, an authentication or authorization system to be provided,
licensed or designated by SIE to authenticate and verify all Licensed Products
and units of the System. SIE may insert serial numbers or reasonable security
measures on Licensed Products for security or authentication purposes.

6.5
Advice and Support. Any advice or support provided by any SIE Company or
Affiliate to Publisher to assist with the development of PlayStation Compatible
Products is provided at the complete discretion of the relevant SIE Company or
Affiliate, which may change, suspend, remove or disable access to any such
advice or support, or impose limits on its use, at any time without incurring
liability. Any such advice or support is provided to Publisher on an “AS IS” and
“AS AVAILABLE” basis and SIE shall have no liability to Publisher in respect of
such support or advice. Any Publisher Property, or other software, materials or
information provided by Publisher to any SIE Company or Affiliate in connection
with obtaining advice and support is provided at Publisher’s own risk (but
without prejudice to SIE’s obligations under Section 20.6).



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




6.6
Third Party Tools. If Publisher uses any third-party tools to develop
PlayStation Compatible Products or any portion thereof, Publisher shall be
responsible at Publisher’s sole risk and expense for ensuring that it has
obtained all necessary licenses for its use.

6.7
Publisher Compliance, Responsibility, Warnings. Publisher bears sole
responsibility and liability for PlayStation Compatible Product operation,
features, capabilities, user-generated content, and Online Activity, solely to
the extent that any such features, capabilities, user-generated content, and/or
Online Activity are hosted, controlled, implemented or authorized by Publisher,
including: (i) Online Activity between territories using different television
standards, whether PAL, NTSC, or another standard; (ii) any cross-functionality
between PlayStation Compatible Products on different Systems or software
applications operating on any device other than the Systems that may interact
with PlayStation Compatible Products; (iii) the granting of the right to
end-users, or preventing end-users from exercising the ability, to copy, modify,
distribute, perform, display and share content (including between the
Territories) contained in or created from PlayStation Compatible Products (such
user-generated content being “User Content”), and (iv) the suitability or
adequacy of health and safety or other warnings or notices that may be
appropriate for PlayStation Compatible Products. SIE makes no representation
regarding the suitability or adequacy of any System-generated warning or any
warning provided, suggested, or required in the Guidelines, Packaging, manual or
other templates, or elsewhere by any SIE Company. Publisher may include
additional legal notices or warnings in the Product Information displayed on the
manual, Packaging, PSN metadata or within the legal notices section in the
Licensed Product.

6.8
Peripherals and Compatibility of Licensed Products. Publisher will not
(directly, or indirectly through any third party) develop or distribute any
Peripheral without the prior express written consent of SIE. Consent is within
SIE’s sole discretion, and may be subject to a right to test or evaluate the
Peripheral and subject to other terms presented by SIE [***]. Publisher is
solely responsible for the functionality and operational compatibility of its
Licensed Products with Peripherals that are not distributed by SIE. SIE has no
responsibility to test or evaluate the compatibility of Publisher’s Licensed
Products with Peripherals that are not distributed by SIE. SIE is not
responsible for any actual, incidental or consequential damages that may result
from any use or inability to use any Peripheral with any PlayStation Compatible
Product or System. If SIE elects, in its sole discretion, to test or evaluate
the compatibility of Publisher’s Licensed Products with any Peripheral then, (i)
such testing or evaluation will not obligate SIE to test or evaluate any other
Peripheral; (ii) such testing or evaluation will not shift to SIE any
responsibility to ensure the functionality or compatibility of any Peripheral;
(iii) SIE will not be deemed to have endorsed any Peripheral solely by reason of
such testing or evaluation; (iv) such testing or evaluation shall be carried out
by SIE in a timely manner and the results of such testing or evaluation provided
to Publisher in a timely manner following such testing or evaluation; and (v)
Publisher will provide SIE, at no additional cost or expense to SIE, with a
reasonable number of samples of any Peripherals for testing and review in a
timely manner. If any PlayStation Compatible Product fails to perform to SIE’s
reasonable satisfaction with any Peripheral that the PlayStation Compatible
Product is intended to support, SIE may require that Publisher modify such
portions of the Publisher Property as are intended to support the affected
Peripheral and, if so, will provide Publisher with details of any steps required
to be taken to secure SIE’s approval of such PlayStation Compatible Product in
connection with the supported Peripheral. If Publisher is unable or unwilling to
modify the relevant portions of any PlayStation Compatible Product to fix its
performance with the affected Peripheral, SIE may require that Publisher remove
such portions of the relevant Publisher Property.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




6.9
Publisher’s Additional Quality Assurance Obligations. If SIE becomes aware of
any material defect (such materiality to be determined by SIE in its reasonable
discretion) with respect to a PlayStation Compatible Product, or if SIE becomes
aware of any improper use of the Licensed Trademarks or SIE Materials, then
Publisher shall, at no cost to SIE, promptly correct that material defect or
improper use, to SIE’s commercially reasonable satisfaction, which may include,
in SIE’s reasonable discretion, the recall and re-release of units of an
affected PlayStation Compatible Product distributed on physical media, or
publication of an update, upgrade or technical fix to an affected PlayStation
Compatible Product. If any PlayStation Compatible Product creates any risk of
loss or damage to any property or injury to any person, Publisher shall
immediately take commercially reasonable steps, at Publisher’s sole liability
and expense, to recall and remove that PlayStation Compatible Product from any
affected channels of distribution; provided, however, that if Publisher is not
acting as the distributor or seller for the PlayStation Compatible Product its
obligation shall be to use commercially reasonable efforts to arrange removal of
all affected units of the PlayStation Compatible Product from the relevant
distribution channels. Publisher shall, as between the parties, provide all
end-user support for Publisher’s PlayStation Compatible Products and shall use
its commercially reasonable efforts to provide such end-user support in an
efficient manner. SIE expressly disclaims any obligations or liability to
provide end-user support with respect to PlayStation Compatible Products.

6.10
Rating Requirements. No PlayStation Compatible Product may be published, sold,
distributed, marketed, advertised or promoted unless it bears a consumer
advisory age rating and product descriptors, either as required by local law or
as issued by, and following the rating display requirements of, a consumer
advisory ratings system designated by SIE. Publisher alone bears all costs
incurred in connection with obtaining any rating. PlayStation Compatible
Products and related Printed Materials or Advertising Materials shall comply
with all local rating authority rules with respect to bearing more than one
consumer advisory rating in any Territory. Any digitally delivered PlayStation
Compatible Product that can be used with or directly relates to another existing
PlayStation Compatible Product must not bear (or must not contain any content
which, if rated, would attract) a higher age rating than the rating issued to
that other PlayStation Compatible Product, and, save in the case of an add-on to
a previously-published PlayStation Compatible Product, shall not bear a rating
that is lower than the rating issue to that other PlayStation Compatible
Product, unless SIE waives these requirements in writing. Publisher shall comply
with any other policies of SIE on the age rating, age gating and labeling of
PlayStation Compatible Products intended to protect children as may be provided
by SIE to Publisher.

7.
Development Tools

7.1
Acquisition of Development Tools. For the purposes of this Section 7, “the
applicable SIE Company” shall mean the SIE Company in the Territory in which the
Development Tools are to be used or, at that SIE Company’s direction, another
SIE Company. The applicable SIE Company may sell or loan Development Tools to
Publisher in its sole discretion, in accordance with this Section 7. For the
avoidance of doubt, any Software Tools included with or provided in relation to
Hardware Tools are licensed, not sold or loaned, to Publisher pursuant to the
terms set forth in Sections 3, 5 and 6. Title to Software Tools does not pass to
Publisher upon purchase or loan of the Hardware Tools. The nontransferable
license of the Software Tools within the Hardware Tools may act as a restriction
or prohibition against the resale of the Hardware Tools. The purchase price or
loan fee for Development Tools shall be based on SIE’s standard calculation
generally applicable to all Licensed Publishers,



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




and the payment currency, is set forth on the Developer Website, or shall be
otherwise notified by the applicable SIE Company to Publisher. Unless otherwise
agreed, Publisher shall pay for the Development Tools in full prior to delivery
or download, and title to Development Tools shall remain with the applicable SIE
Company until it has received full payment (save in the case of the Software
Tools where title does not pass to Publisher at any time). If Publisher collects
the Development Tools and transfers them outside the country of collection,
Publisher agrees to provide the applicable SIE Company with the relevant
transport proofs required by the relevant taxation authorities to allow the
supply by SIE to be exempt from VAT. The applicable SIE Company reserves the
right to charge VAT if those documents are not provided within [***] of
collection.


7.2
Credit. If the applicable SIE Company extends credit terms to Publisher or
facilitates third-party financing for Publisher, until Publisher makes payment
in full for all items so financed, Publisher (i) grants to that SIE Company, or
its designee, a first position purchase money security interest in each Hardware
Tool and in the proceeds of disposition of any Hardware Tool and (ii) shall not
sell, hypothecate or encumber any such Hardware Tool. Publisher shall execute
and deliver to the applicable SIE Company or its designee any documents the SIE
Company needs to perfect the security interest, and agrees that applicable SIE
Company or its designee may file those documents in its discretion.

7.3
Orders. Orders for Development Tools shall be submitted via the Developer
Website or as otherwise notified by the applicable SIE Company. The applicable
SIE Company may accept or reject, in its reasonable discretion, any Development
Tools order, and does not warrant that Development Tools shall be available when
ordered.

7.4
Publisher Terms. Any purchase order or other documentation issued by Publisher,
purporting in any way to relate to the purchase, loan or license of Development
Tools, does not amend or modify this GDPA or any terms presented by the
applicable SIE Company in connection with the order of Development Tools, except
as expressly agreed in writing by the applicable SIE Company.

7.5
Delivery. Upon acceptance of Publisher’s order for Development Tools, and on
payment of any applicable purchase or loan fee for the Development Tools, the
applicable SIE Company will ship the loaned or purchased Development Tools, when
available, to the Development Site. Publisher bears all expenses associated with
delivery of the Development Tools, including insurance costs. Risk of loss or
damage in transit to the Development Tools vests in Publisher immediately upon
the applicable SIE Company’s delivery to the carrier of its choice and remains
with Publisher until that SIE Company receives return of the Development Tools.
Publisher shall provide a signed acknowledgement of receipt in such form as
shall be specified by the applicable SIE Company. The applicable SIE Company
will make Software Tools, excluding Firmware but including Firmware updates,
available at the Developer Website as set forth in Section 6.2, or such other
method as chosen by that SIE Company.

7.6
Deletion of Publisher Code. Prior to Publisher shipping any Development Tool to
the applicable SIE Company either pursuant to an announced upgrade “swap”
program, or pursuant to the warranty provisions set forth below, or for any
other reason, Publisher shall (i) securely delete Publisher’s applications
software from the hard drive and all other storage media contained in the
Hardware Tool and (ii) execute any documentation required by the applicable SIE
Company certifying such deletion.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




7.7
No Refunds. All Development Tool purchases and loans made under this GDPA are
final. In no event shall the applicable SIE Company be obligated to refund all
or any portion of the purchase price or loan fee for the Development Tools.

7.8
Care and Maintenance of Development Tools. Publisher shall be solely responsible
for the installation and administration of Hardware Tools. Publisher shall: (i)
keep and use the Development Tools securely and only at the Development Site(s)
notified to the applicable SIE Company or specified on the Developer Website, or
other location approved in advance in writing by the applicable SIE Company;
(ii) allow access to and use of the Development Tools only to persons whose
duties justify the need for access and use in the exercise of the license
granted under this GDPA, and who are authorized under Section 20.2.2 to have
access to the SIE Materials; (iii) designate and authorize an individual to act
as the applicable SIE Company’s contact with respect to Development Tools and,
if Publisher wishes to designate a new designee, provide the applicable SIE
Company with written notice according to the procedures set forth on the
Developer Website or designated by the applicable SIE Company; (iv) preserve any
proprietary rights or other notices placed on the Development Tools by SIE or
its Affiliates and place all such notices on any copies made as permitted by
this GDPA; (v) keep Development Tools in good and serviceable condition; (vi)
ensure full compliance with all instructions relating to the maintenance,
security or operation of Development Tools; (vii) maintain and service with all
due care the Development Tools at Publisher’s expense according to SIE’s
reasonable, written instructions; (viii) take all necessary further steps to
ensure that Publisher does not render Development Tools unsafe or a risk to the
health or safety of any person or property; (ix) inform the applicable SIE
Company promptly upon becoming aware of any bugs, errors, failure or breakdown
in Development Tools, however caused; (x) inform the applicable SIE Company
promptly upon becoming aware of any unauthorized access to or use of the
Developer Website and cooperate with that SIE Company to take all actions chosen
by that SIE Company to address any unauthorized access or use, including taking
any actions to prevent the recurrence of unauthorized use of or access to the
Developer Website; and (xi) inform the applicable SIE Company promptly upon
becoming aware of any suspected or actual loss, theft, breach of security or
other similar exposure involving the Development Tools, report any suspected or
actual loss or theft to the police and obtain a police incident number, use
commercially reasonable efforts to recover such Development Tools and comply
with any reasonable corrective action specified by the applicable SIE Company to
recover the Development Tools and to prevent any re-occurrence of any loss,
theft, breach of security or other similar exposure involving the Development
Tools. A breach of Sections 7.8(i) or (ii) constitutes a material breach of this
GDPA not capable of remedy.

7.9
Inspection. Upon providing Publisher with reasonable, prior written notice the
applicable SIE Company may reasonably inspect the Development Site at any time
during Publisher’s normal business hours solely to verify Publisher’s compliance
with this GDPA. In no event shall SIE be entitled to access any parts of the
Development Site that are not relevant to the inspection. SIE may only carry out
an inspection at the Development Site more than once in any 12 consecutive
months in extraordinary circumstances (including, without limitation, if SIE
reasonably suspects there to be a security issue at such Development Site). That
SIE Company shall not conduct an inspection in a manner that disrupts
Publisher's business activities. Publisher shall also provide that SIE Company
with an inventory report of Development Tools in its possession within [***]
days of SIE’s request, including the serial number for each Development Tool and
its current physical location.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




7.10
Failure or breakdown. In the event any failure or breakdown of any of the
Development Tools is notified to the applicable SIE Company pursuant to Section
7.8, that SIE Company shall, at its sole election, either repair or replace the
Development Tools at no cost to Publisher provided: (i) such notice shall have
been given within [***] months following the date of the delivery of the
Development Tools in question or any component part(s) of such Development
Tools; (ii) the failure or breakdown is due to defects in materials and/or
workmanship which diminish or impair the functionality of the Development Tools;
and (iii) the failure or breakdown is not attributable in whole or in part to
Publisher’s negligence or misuse. Any other repairs or replacements are provided
at the applicable SIE Company’s discretion. Nothing in this GDPA shall impose an
obligation on SIE to repair or replace any Development Tools that would be
considered obsolete or beyond economical repair.

7.11
Upgrades. The applicable SIE Company may advise Publisher (either in writing or
via the Developer Website) if and when during the Term that SIE Company makes
generally available to Licensed Developers or Licensed Publishers, any revised,
updated, modified or enhanced version of any component of the Development Tools.
Publisher shall be entitled or, at that SIE Company’s option, shall be required,
to use such new version. The applicable SIE Company may, upon delivery to
Publisher of these Development Tools, require Publisher to return to that SIE
Company, the Development Tools previously in Publisher’s possession.

7.12
Loan of Hardware Tools. The applicable SIE Company may, in its discretion, loan
Hardware Tools to Publisher.

7.12.1
Term, Termination and Return. The term of each applicable loan commences and
ends on the dates specified by the applicable SIE Company for each Hardware Tool
unit or component. The SIE Company may terminate the loan immediately if
Publisher breaches any obligation in this GDPA. Upon termination: (i) all rights
granted to Publisher revert to the applicable SIE Company; (ii) Publisher shall
cease and desist from further use of the Development Tools; and (iii) Publisher
shall immediately return the loaned Development Tools, including any other SIE
Materials, to the applicable SIE Company at Publisher's cost. Publisher shall be
responsible for any customs formalities or duties arising in connection with any
such returns. If the loaning SIE Company reasonably determines Publisher failed
to comply with a provision in this GDPA, it may demand immediate return of the
loaned Hardware Tools and all Software Tools, and Publisher shall comply within
[***] business days. If Publisher fails to return any Development Tools, and the
applicable SIE Company resorts to legal means to recover the same, then
Publisher shall pay all of that SIE Company’s expenses, including the
replacement value of the loaned Development Tools and SIE’s reasonable
attorney’s fees.

7.12.2
Risk of Loss. If any loaned Hardware Tools are lost, stolen, damaged, destroyed
or copied, Publisher shall pay the applicable SIE Company the replacement value
of the loaned Hardware Tools, as set forth in the Developer Website or as
specified by the applicable SIE Company, in addition to any remedy that the
applicable SIE Company may have at law or in equity. Publisher shall, at SIE’s
sole cost and expense, execute any documents and take all actions that SIE
reasonably requests to protect SIE’s right, title and interest to the Hardware
Tools.

7.12.3
SIE Ownership. SIE retains all right, title and interest to any loaned Hardware
Tools, including all Intellectual Property Rights. Publisher shall not sell,
lease, license, transfer or dispose of the loaned Hardware Tools, or permit any
lien or encumbrance. Publisher shall not do or cause



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




to be done any act or thing in any way impairing or tending to impair SIE’s
right, title or interest in or to loaned Hardware Tools.
8.
Manufacture and Supply of Physical Media Products

8.1
Designated Manufacturing Facilities. To ensure compatibility of Physical Media
Products with the System, consistent quality of the Physical Media Products, and
incorporation of anti-piracy security measures, each SIE Company shall designate
and license at least [***] Designated Manufacturing Facility to reproduce
Physical Media Products. Subject to an agreement to the contrary, in no
circumstances shall any SIE Company or the Designated Manufacturing Facility
treat any of Publisher’s Physical Media Products in any way more or less
favorably, in terms of production turnaround times or otherwise, than the
Physical Media Products of any other similarly situated third party licensee of
such SIE Company or than the Physical Media Products published by such SIE
Company itself. Publisher shall purchase all of its requirements for Physical
Media Products, including demonstration discs and cards, Printed Materials,
Packaging and assembly from a Designated Manufacturing Facility in the Territory
in which they are to be distributed by Publisher under this GDPA, except as
expressly set forth in this Section 8. Any Designated Manufacturing Facility may
enforce the terms of this GDPA that relate to the manufacture and delivery of
Physical Media Products. If law in a Territory prohibits SIE from requiring
Publisher to use only a Designated Manufacturing Facility to manufacture
Physical Media Products, Publisher may have Physical Media Products, including
demonstration discs and cards, manufactured by a third party other than a
Designated Manufacturing Facility, but Publisher may do so only to the extent
the law in the Territory requires that Publisher have the right to do so, and
only for Physical Media Products distributed in the Territory with such a
prohibition. Publisher’s use of a third-party manufacturer other than a
Designated Manufacturing Facility must otherwise comply with this GDPA,
including the obligation to pay a platform charge.

8.2
Creation of Master Media. Using a fully-approved, reproducible file containing
final Licensed Product, the applicable SIE Company or the applicable Designated
Manufacturing Facility shall create a reproducible master of the Physical Media
Product from which all units of the applicable Physical Media Product are to be
replicated. Publisher shall be responsible for the costs, as determined by the
applicable SIE Company or the applicable Designated Manufacturing Facility, of
producing the reproducible masters of Physical Media Products.

8.3
Orders. Publisher shall issue Purchase Orders to the applicable Designated
Manufacturing Facility, with a copy to the SIE Company in the Territory where
the order is placed. No Purchase Orders will be processed for any Physical Media
Product unless that product is approved in accordance with Section 6, and
complies with the Guidelines. All Purchase Orders shall be subject to approval
by the applicable SIE Company, not to be unreasonably withheld, and to
acceptance by the applicable Designated Manufacturing Facility pursuant to the
Guidelines. Purchase Orders issued by Publisher to a Designated Manufacturing
Facility for each Licensed Product approved by the applicable SIE Company shall
be non-cancelable and are subject to the standard terms and conditions of the
Designated Manufacturing Facility that are generally applicable to all Licensed
Publishers at the time of acceptance of the Purchase Order. Publisher shall not,
directly or indirectly, solicit orders for or sell any units of Physical Media
Products in any situation where Publisher knows or reasonably should know that
any of such Physical Media Products may be exported or resold outside of the
Territory in which they are ordered.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




8.4
Manufacture and supply of units. Upon approval of a Licensed Product and
associated Printed Materials pursuant to Section 6, and subject to Sections 8.5
through 8.7, the applicable Designated Manufacturing Facility will, in
accordance with the terms and conditions set forth in this Section 8, and at
Publisher’s request and sole expense (a) manufacture and supply Physical Media
Products for and to Publisher; (b) manufacture and supply Publisher’s Packaging
and Printed Materials; and (c) assemble the Physical Media Products with the
related Printed Materials and Packaging. Publisher shall comply with all
Guidelines relating to the production of units of Physical Media Products. The
applicable SIE Company reserves the right to insert or require Publisher to make
arrangements for the insertion of certain Printed Materials relating to the
System into each unit.

8.5
Manufacture and supply of Printed Materials by Designated Manufacturing
Facility. Publisher shall deliver the applicable SIE-approved Printed Materials
to the applicable Designated Manufacturing Facility, at Publisher’s sole risk
and expense, and the Designated Manufacturing Facility will manufacture Printed
Materials in accordance with this Section 8. Neither SIE nor any Designated
Manufacturing Facility is liable for loss of or damage to Printed Materials
[***].

8.6
Manufacture of Packaging and Printed Materials by Alternate Source. Subject to
the prior, express, written approval (in its sole discretion) of the SIE Company
in the Territory in which the Physical Media Products are to be distributed by
Publisher under this GDPA and the Guidelines, Publisher may elect to be
responsible for manufacturing its own Packaging and Printed Materials (other
than artwork which is to be reproduced or displayed on any Physical Media
Product, which Publisher will supply to the applicable Designated Manufacturing
Facility for incorporation within the Physical Media Product), at Publisher’s
sole risk and expense. The applicable SIE Company shall have the right to
disapprove any Packaging or Printed Materials that do not comply with the
applicable Guidelines. If Publisher elects to supply its own Packaging or
Printed Materials, neither SIE nor any Designated Manufacturing Facility shall
be responsible for any shortage or delays arising from use of Publisher’s own
Packaging or Printed Materials.

8.7
Assembly Services by Alternate Source. Subject to the prior, express, written
approval (in its sole discretion) of the SIE Company in the Territory in which
the Physical Media Products are to be distributed by Publisher under this GDPA
and the Guidelines, Publisher may procure assembly services from an alternate
source. If Publisher elects to be responsible for assembling the Physical Media
Products, then the applicable Designated Manufacturing Facility shall ship the
component parts of the Physical Media Product to a destination designated by
Publisher, at Publisher’s sole risk and expense. The applicable SIE Company
shall have the right to inspect any assembly facilities that Publisher proposes
to use in order to determine if the component parts of the Physical Media
Products are being assembled in accordance with SIE’s quality standards. The
applicable SIE Company may require Publisher to recall any units of any Physical
Media Products that fail to comply with the Guidelines. If Publisher elects to
use alternate assembly facilities, neither SIE nor any Designated Manufacturing
Facility shall be responsible for any shortage or delays or other production
issues, including breakage or missing component parts, arising from use of
alternate assembly facilities. Publisher shall comply with all applicable labor
and employment laws and shall not employ child labor, slave labor or forced
labor in connection with the assembly of the Licensed Products, or use any third
party that does so.

8.8
Delivery of Physical Media Products. The applicable Designated Manufacturing
Facility will deliver Physical Media Products to Publisher at Publisher’s sole
expense, except where otherwise



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




stated in the Guidelines [***] or agreed in writing by the applicable SIE
Company, but does not guarantee delivery by any delivery date stipulated by
Publisher; [***]. Publisher shall have no right to have completed units of
Physical Media Products stored at the applicable Designated Manufacturing
Facility after manufacture.
8.9
Ownership of Original Master Discs. Neither SIE nor any Designated Manufacturing
Facility has any obligation to release to Publisher any original reproducible
masters created under Section 8, or any other in-process materials. These
masters and materials are and will remain the sole property of SIE or the
Designated Manufacturing Facility (as applicable). Notwithstanding the
foregoing, the Publisher Intellectual Property Rights that is contained in these
masters or materials are, as between SIE and Publisher, the sole and exclusive
property of Publisher or its licensors.

8.10
Other Products. This Section 8 shall apply to the manufacture, order, supply and
delivery of other non-standard products or Packaging relating to Licensed
Products, if any, ordered by Publisher from a Designated Manufacturing Facility,
unless otherwise stated in this GDPA or the Guidelines.

9.
Distribution.

(a) Production and distribution of Licensed Products is subject to SIE’s
assessment, testing and approval pursuant to Section 6.3. Publisher and SIE will
distribute Licensed Products in accordance with Sections 9.1 or 9.2, as
applicable.
(b) Distribution of any PlayStation Compatible Product other than Licensed
Products (including any Peripherals) may be subject to written approval by SIE
in its sole discretion and that such approval may require Publisher to submit
any PlayStation Compatible Product to SIE for evaluation, assessment, testing
and approval pursuant to Section 6.3 and the Guidelines, including evaluation of
the commercial aspects of the PlayStation Compatible Product. Publisher’s
distribution of such PlayStation Compatible Product may be subject to commercial
or other conditions required by SIE (following such evaluation or otherwise)
pursuant to written agreement, including a requirement that a PlayStation
Compatible Product must be distributed through PSN.
9.1
Distribution of Physical Media Products

9.1.1
Form of Distribution. Unless expressly approved in writing by the SIE Company in
the applicable Territory, Licensed Products distributed physically to end-users
shall be in the form of Physical Media Products only. Publisher shall not,
directly or indirectly, bundle a Licensed Product with any other Licensed
Product or any other content, good or service, without SIE’s prior written
consent. Where such approval is granted, the terms of this GDPA shall apply to
those units.

9.1.2
Distribution Channels. Publisher may use distribution channels for Physical
Media Products as Publisher deems appropriate, including the use of third-party
distributors, resellers, dealers and sales representatives.

9.1.3
Simultaneous Publishing. Except as agreed by an SIE Company in the applicable
Territory, any Physical Media Product must be released by Publisher on the same
date as the equivalent Digitally Delivered Product, as determined by SIE under
Section 9.2 or as otherwise agreed between the parties.

9.2
Distribution of Digitally Delivered Products



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




9.2.1
Distribution Channel for Digitally Delivered Products. Unless expressly approved
in writing by all SIE Companies in the relevant Territories, Digitally Delivered
Products and any subscriptions or services associated with Licensed Products
shall be distributed through PSN only, in accordance with this Section 9.
Publisher may, however, electronically transmit PlayStation Compatible Products
from Development Site to Development Site, or from machine to machine over a
computer network, for the sole purpose of facilitating development or testing of
PlayStation Compatible Products to be carried out under Section 6, provided that
Publisher uses reasonable security measures customary within the high technology
industry to reduce the risk of unauthorized interception or retransmission of
those transmissions.

9.2.2
PSN.

(a)    Publisher may offer to each SIE Company the right to sell, rent or
license Digitally Delivered Products and subscriptions or other services related
to Licensed Products to Users via PSN in each relevant Territory in accordance
with the terms of this GDPA or, if SIE chooses to make such option available to
Publisher, have that SIE Company sell or rent those products on behalf of
Publisher via PSN as its exclusive agent, in accordance with the terms of this
Section 9, Section 15 and the Guidelines, or other standard terms SIE may
communicate to Licensed Publishers. Subject to Publisher and an SIE Company’s
agreement on applicable Wholesale Price or other consideration, Publisher grants
to SIE the right, which may be exercised by SIE directly or through an
Affiliate, on or through PSN, throughout the world, to: (i) install, load, host
and reproduce Digitally Delivered Products and Product Information on servers;
(ii) sell, resell (including by means of a retail voucher or otherwise), deliver
and provide access electronically to and use of Digitally Delivered Products
(either alone or as part of a bundle) including by means of reproduction,
transmission, digital streaming, broadcast, public performance, public display,
public communication, digitally wrapping and repackaging (such rights extending
to any product (including its offline manual) published exclusively as a
Physical Media Product under a Licensed Publisher Agreement which the parties
agree shall be digitally wrapped or repackaged by SIE for distribution as a
Digitally Delivered Product through PSN subject to the terms of this GDPA);
(iii) digitally stream Licensed Products to Users via PlayStation Now, and copy
and adapt the Licensed Products solely as necessary for that purpose; (iv)
sublicense to Users, for their personal, non-commercial purposes, the right to
browse Digitally Delivered Products; and a worldwide, non-transferable and
non-exclusive right to access, download, use, play and store Digitally Delivered
Products, subject to the terms established by SIE under which Digitally
Delivered Products are supplied to Users, including, in exchange for rental,
subscription, bundle or time-based usage fees, and subject to any rental,
subscriptions or other usage terms established by SIE; (v) sublicense to Users,
a worldwide revocable, non-transferable and non-exclusive right to access Online
Activity or re-download and use any Digitally Delivered Product previously
downloaded to the same PSN account, without further charge or obligation; (vi)
market, advertise and promote Digitally Delivered Products in any media; (vii)
use Digitally Delivered Products, Advertising Material, and Product Information,
as is reasonable in SIE’s judgment, to facilitate Digitally Delivered Product
resale on or through PSN; and (viii) make, store and use copies of Digitally
Delivered Products and Product Information internally for testing, development,
evaluation, quality control, User support, support in the operation of PSN (and
any services offered thereunder) and for archiving, administrative, legal and
rating board and other compliance purposes.
(b)    Notwithstanding anything to the contrary contained in this Agreement, SIE
acknowledges that, with respect to the [***], as between Publisher and SIE, SIE
shall be solely responsible for [***] having jurisdiction in each applicable
country in the Territory solely to the extent required under applicable law in
connection with [***].


Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




9.2.3
License to Product Information. Publisher shall provide SIE with Product
Information for each Licensed Product for use by SIE in accordance with this
Section 9.2.3 and the Guidelines. Publisher grants to SIE, for the Term, a
non-exclusive license to use Product Information to further SIE’s resale or
other electronic distribution of Digitally Delivered Products. This license
includes the following grant of rights to SIE to: (i) use, publish, reproduce,
distribute, display, exhibit, transmit and communicate to the public, make
available, and publicly perform on or through any media whatsoever Publisher’s
and its licensors’ trademarks, service marks or logos, and Product Information
in connection with the marketing or promotion of Digitally Delivered Products on
PSN or, with Publisher’s prior written approval (such approval not to be
unreasonably withheld), in connection with any campaign which is primarily aimed
at advertising, marketing or promoting PSN, the PlayStation Store, the Systems
or the PlayStation brand generally, and; (ii) subject to Publisher’s prior
written approval, edit, crop or vignette all such materials as appropriate to
comply with technical limitations. The licenses granted in this Section 9.2.3
include a license to use Publisher Intellectual Property Rights as reasonably
necessary to exercise the foregoing rights and licenses.

9.2.4
PSN Vouchers. At Publisher's request, SIE may (without obligation) issue PSN
voucher codes and printed vouchers displaying such codes for Digitally Delivered
Products, subject to agreement with Publisher on Wholesale Price or applicable
revenue share, and, where applicable, on payment of SIE's fee for voucher
production and supply as stipulated in the Guidelines, for: (i) non-commercial
use (including internal use) by Publisher; (ii) promotional use by Publisher; or
(iii) supply (but not resale) to consumers. PSN vouchers issued to consumers may
be redeemed in any country of the applicable Territory in which PSN is
available. Where permitted by an SIE Company and subject to the Guidelines,
Publisher may purchase from the applicable SIE Company physical cards with
printed PSN voucher codes that entitle users to redeem Digitally Delivered
Products from PSN and distribute or sell physical cards to third party retailers
for resale to users. Publisher shall obtain voucher codes solely from the
applicable SIE Company in the applicable Territory.

9.2.5
No Obligation. Each SIE Company reserves the right, in its sole discretion, to
do any of the following, at any time, without notice to Publisher: (i) operate
and manage PSN; (ii) control the timing, manner, extent and duration of any
offer, display, supply, distribution, delivery, marketing, advertising and
promotion of Digitally Delivered Products acting reasonably and in good faith;
(iii) subject to agreement on applicable Wholesale Price or other consideration,
distribute, rent, sell, resell or market any product and service on PSN,
including those that compete with Digitally Delivered Products; (iv) use age
gates, filters or other restrictions to accessing Digitally Delivered Products
and Online Activity; (v) commence or discontinue the marketing, resale, or
electronic distribution of any Digitally Delivered Product acting reasonably and
in good faith; and (vi) suspend or cease PSN’s operation, in whole or in part,
or suspend or cancel the offering or supply of any Digitally Delivered Product
to a User in accordance with the ToSUA.

9.2.6
DRM. SIE has no obligation to use any digital rights management technology in
conjunction with its resale or other electronic distribution of Digitally
Delivered Products. If SIE, in its sole discretion, elects to use means to limit
the improper use of Digitally Delivered Products, SIE will do so without any
liability to Publisher, and Publisher shall use commercially reasonable efforts
to support any such efforts. SIE shall not remove, alter, deactivate or



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




otherwise impair any digital rights management technology that Publisher may, in
its sole discretion, include with any Digitally Delivered Products or any
metadata or information associated therewith, provided this does not conflict
with the requirements of the Guidelines.
9.2.7
Product Submission. Publisher shall provide Digitally Delivered Products to SIE
for supply on or through PSN by submitting to an SIE Company a Digitally
Delivered Product pursuant to the process described in the Guidelines or
otherwise communicated to Publisher by SIE (each such submission a “Product
Submission”). Each Product Submission must include a true and accurate
description of the Digitally Delivered Product, along with complete metadata for
the Digitally Delivered Product as specified in the Guidelines or otherwise
communicated to Publisher by SIE. Publisher is liable to SIE and Users for
inaccurate or misleading (including by omission) product descriptions. There
will be no obligation on SIE to supply any Digitally Delivered Product until SIE
has accepted the relevant Product Submission (without prejudice to Section
9.2.5(ii)). Each accepted Product Submission is hereby incorporated into and
becomes a part of this GDPA. SIE may amend or change the Product Submission
process and requirements at any time and will provide reasonable notice to
Publisher of those changes. If a change to the Product Submission process or
requirements requires additional information from Publisher, Publisher shall
promptly provide that information to SIE on request. Publisher shall follow the
Product Submission process that is current at the time Publisher submits
Digitally Delivered Products. Any changes that Publisher wishes to make to a
Product Submission must be notified to SIE by way of a separate Product
Submission.

9.2.8
Removal from PSN Storefront. Publisher may cease the sale or other provision of
a Digitally Delivered Product to SIE by providing SIE with written notice no
less than 21 days prior to cessation, or as required by the Guidelines; provided
that SIE shall use its commercially reasonably efforts to remove promptly any
Digitally Delivered Product(s) where Publisher deems it is legally necessary.
SIE may purchase and resell or license and otherwise make available for
electronic distribution via PSN, an unlimited quantity of Digitally Delivered
Products until the date of cessation.

9.2.9
Territory Restrictions. SIE shall only be taken to have exercised its rights
under this Section 9 in respect of any Digitally Delivered Product in a
particular country where SIE's activities in respect of that Digitally Delivered
Product are directed at that country. Access to, use of or download of such
product through PSN by a User outside the Territory is not a breach of this GDPA
or a breach of any Publisher Intellectual Property Rights or (as between SIE and
Publisher) the Intellectual Property Rights of any other person; provided that
SIE shall use commercially reasonable efforts to limit display of, Digitally
Delivered Products on PSN to Users within the applicable Territory.



10.
EULAs and Additional Terms

10.1
Additional Terms. Publisher may have its own terms describing or limiting use of
its Digitally Delivered Products, in accordance with the Guidelines (“Additional
Terms”). Additional Terms shall be provided to SIE with the relevant Product
Submission. SIE reserves the right to review and suggest revisions to the
Additional Terms but without liability for them, and Publisher shall consider
SIE’s suggestions in good faith. Publisher may update the Additional Terms from
time to time without submitting them to SIE. SIE is not liable for Publisher’s
failure to comply with Additional Terms.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




The Additional Terms must not be inconsistent with the Software Product License
Agreement or the ToSUA as they relate to Licensed Product’s or a User’s
interaction with the System or to SIE’s liability.
10.2
Licensed Product Terms. Publisher acknowledges that the Software Product License
Agreement shall be a license effective between Publisher, SIE and users of
Licensed Products. Publisher shall be entitled to present its own license (a
“Publisher EULA”), which may be updated by Publisher from time to time, provided
that the terms of the Publisher EULA are not inconsistent with the terms and
conditions of the Software Product License Agreement or the ToSUA as they relate
to a Licensed Product’s or User’s interaction with the System or SIE’s
liability, and includes the following terms:

10.2.1
the Publisher EULA is between Publisher and the user, not between any platform
provider and the user;

10.2.2
Publisher is solely responsible for the Licensed Product;

10.2.3
a limited license to use the Licensed Product only on a platform that the user
owns or controls or other such system to which the Licensed Product is delivered
by a platform provider service; and

10.2.4
each SIE Company (or the SIE Company for the Territory where the Licensed
Product is being sold if the Publisher EULA is regional) is a third party
beneficiary of the Publisher EULA. For the avoidance, of doubt, Publisher need
not specifically refer to each SIE Company by name in order to achieve
compliance with this Section 10.2.4.

11.
Advertising

11.1
Generally. Publisher may advertise PlayStation Compatible Products or related
Online Activity, but all advertising must be carried out in accordance with the
Guidelines.

11.2
In-Game Advertising. Static or dynamically placed or served advertisements
placed in Licensed Products must comply with the Guidelines and Section 15.3.
SIE has sole discretion to reject, block placement of, remove or require removal
of any advertisement that (i) does not comply with the Guidelines, applicable
law, regulations, court decision, other judicial or administrative order, age
ratings system, or principles of any applicable age ratings board; or (ii) which
may reasonably cause (in light of the PlayStation Compatible Product’s rating
and other content) SIE or any Affiliate to suffer public disrepute, contempt,
scandal or ridicule, or which would insult or offend the relevant community or
any substantial organized group thereof or which would adversely affect SIE or
any Affiliate’s name, reputation or goodwill. SIE shall notify Publisher in
writing if it rejects, blocks or removes any advertisement in accordance with
this Section 11.2. SIE reserves the right to require Publisher to use
commercially reasonable efforts to develop and implement a tracking mechanism to
verify the number of users viewing advertisements in a Licensed Product. For the
purposes of this Section 11.2, “advertisement” shall be deemed to include
promotions, product placements, and references and trademarks relating to
sponsorships.

12.
Online Activity & Data Collection

12.1
Publisher Obligations. If a Licensed Product allows Users to engage in Online
Activity, then, as between Publisher and SIE, Publisher must, at its sole
expense for the term in which the User has



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




rights to use the Licensed Product or the Online Activity (whichever is the
shorter), do the following in compliance with the Guidelines and this GDPA:
12.1.1
host and provide Users with access to Online Activity;

12.1.2
provide Users with customer support in a commercially reasonable manner;

12.1.3
Publisher will manage Online Activity in accordance with the terms of its
Publisher EULA for the applicable Licensed Product or Online Activity. Where a
User makes Publisher aware of any breach or suspected breach by another User of
the ToSUA, Publisher will promptly notify the User reporting such breach to
SIE’s own internal reporting systems or otherwise direct the User concerned to
such systems.

12.1.4
appoint a dedicated contact person for Online Activity, who will act as a
liaison between SIE and Publisher for all matters relating to the same.
Publisher shall give SIE [***] days’ written notice prior to any change of a
designated contact person;

12.1.5
display a link to any Additional Terms relating to any Online Activity in the
PSN metadata for the relevant PlayStation Compatible Product before a User
engages in such Online Activity;

12.1.6
operate all Online Activity with particular regard to the protection of children
and privacy, and in compliance with legal requirements or as stipulated under
any voluntary system relating to the labeling and conduct of gameplay websites
designated by SIE to Licensed Publishers generally, and comply with any SIE
policy contained in the Guidelines relating to the protection of children during
Online Activity and, where Publisher employs PSN authentication on websites in
accordance with the Guidelines, implement appropriate age filters; and

12.1.7
provide 90 days’ notice to SIE in order to enable SIE to notify consumers in a
clear and conspicuous manner of any permanent shutdown to a server hosting or
supporting Online Activity on PSN and Publisher shall provide Users with such
notification at least [***] days prior to the date Online Activity terminates.

12.2
Use of PSN ID. Publisher must require all end-users to sign in with their unique
PSN ID, or such other SIE identifier specified by SIE, when accessing Online
Activity.

12.3
Personal Information Collection by Publisher. If Publisher collects any Personal
Information from a System or Licensed Product, Publisher shall do so in strict
accordance with all applicable laws and regulations, and the Guidelines.
Publisher shall, at a minimum:

12.3.1
Implement reasonable and appropriate measures to protect the confidentiality,
security, and integrity of any Personal Information collected; and

12.3.2
Without limiting the obligation to comply with all applicable laws and
regulations under this Section 12.4, provide notice to users of its privacy
practices, including at least material terms relating to the following:



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




12.3.2.1
the Personal Information collected;

12.3.2.2
the purposes for which Personal Information will be used;

12.3.2.3
to whom Personal Information will be disclosed;

12.3.2.4
where Personal Information will be transferred; and

12.3.2.5
how an individual can access, correct and delete Personal Information about
them.

12.3.3
Publisher shall comply with the practices described in Publisher’s privacy
notice.

12.4
Personal Information Disclosed to Publisher by SIE. SIE has no obligation to
disclose data collected by or on behalf of SIE or its Affiliates to Publisher.
If Personal Information is disclosed to Publisher by SIE (“SIE Personal
Information”) in SIE’s absolute discretion, Publisher agrees to the following,
solely in relation to such SIE Personal Information:

12.4.1
to limit, subject to Section 12.4.2, its processing of SIE Personal Information
strictly to those purposes defined in the Guidelines or in writing by SIE and
for no other purpose;

12.4.2
that prior to processing SIE Personal Information for any purposes beyond those
defined under Section 12.4.1, it will:

12.4.2.1
obtain SIE’s express, written consent to the use of such data for such purposes
such consent to be in SIE’s sole discretion;

12.4.2.2
inform the individual of Publisher’s identity;

12.4.2.3
inform the individual of the purposes for which the data will be used;

12.4.2.4
obtain the individual’s explicit consent to such transfer and use; and

12.4.2.5
provide notice to the individual that the use and any disclosure of the SIE
Personal Information shall be subject to Publisher’s privacy policy and that SIE
is not responsible or liable for Publisher’s use of the SIE Personal
Information;

12.4.3
to handle SIE Personal Information in accordance with law and: (a) with respect
to SIE Personal Information processed by Publisher pursuant to Section 12.4.2
with any terms for handling and use presented by SIE and Publisher’s privacy
policy, and (b) with respect to SIE Personal Information processed by Publisher
pursuant to Section 12.4.1, the Guidelines and with any terms for handling and
use presented by SIE;

12.4.4
to implement measures to protect the confidentiality, security, and integrity of
any SIE Personal Information that SIE Company shares with Publisher that are
reasonable, adequate or otherwise required by Section 12.4.3; and

12.4.5
where such SIE Personal Information relates to an end user who is located in a
country with, or is a customer of SIE that is subject to, a law, regulation or
direction of any competent



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




authority that restricts the export or transfer of such SIE Personal Information
outside of that country (or its region, such as the European Economic Area), if
requested by SIE, Publisher shall implement such agreements and take such steps
as are required by that law, regulation or direction to ensure SIE is in
compliance with the restriction.
12.4.6
For the avoidance of doubt, this Section 12.4 shall not apply to any Personal
Information that is collected by Publisher directly from a User, which shall be
subject to Publisher’s EULA and Section 12.3.

13.
Marketing of Licensed Products

13.1
Marketing Generally. At no expense to SIE, Publisher will, and will direct its
distributors to, market, sell and distribute the Physical Media Products, market
Digitally Delivered Products, use commercially reasonable efforts to: (a)
stimulate demand for all Licensed Products throughout the applicable
Territories, and (b) supply units of Physical Media Products to satisfy any
resulting demand.

13.2
Samples. Publisher will provide sample units of each Physical Media Product to
the SIE Company in each relevant Territory in the quantities and per the terms
specified in the Guidelines. In the event that Publisher assembles any Physical
Media Product using an alternate source in accordance with Section 8.7,
Publisher will be responsible for shipping such sample units to each applicable
SIE Company, at Publisher’s cost and expense, promptly following the commercial
release of such Physical Media Product. SIE shall not directly or indirectly
resell any such sample units of the Physical Media Products without Publisher’s
prior written consent. SIE may distribute sample units to its employees or those
of its Affiliates, provided that it uses its reasonable efforts to ensure that
such units are not sold into the retail market. In addition, subject to
availability, Publisher shall sell to each applicable SIE Company additional
units at cost.

13.3
Marketing Programs. SIE may invite Publisher to participate in promotional or
advertising opportunities that may feature [***] Licensed Products from one or
more Licensed Publishers. Participation shall be voluntary and subject to terms
to be determined by SIE at the time of the opportunity. In the event Publisher
elects to participate, all materials submitted by an authorized representative
of Publisher to SIE shall be submitted subject to the Guidelines and delivery of
such materials to SIE shall constitute acceptance by Publisher of the terms of
the offer. Each SIE Company shall be entitled to display and otherwise use an
attribution line substantially similar to the following on its multi-product
marketing materials: “Copyrights and trademarks are property of their respective
owners.”

13.4
PlayStation Website. Publisher shall provide SIE with Product Information in
HTML or such other format as specified by SIE for each of its Licensed Products
for display on [***] PlayStation promotional websites. Specifications for
Product Information for those websites shall be as provided in the Guidelines.
Publisher shall provide each applicable SIE Company with such Product
Information for each Licensed Product upon submission of Printed Materials to
the applicable SIE Company for approval pursuant to the Guidelines. Publisher
shall also provide updates for any such web page in a timely manner as may be
required in the Guidelines.

14.
Subcontracting. Publisher may provide a subcontractor with access to the SIE
Materials where required to assist with the development, testing, publication
and marketing of PlayStation Compatible Products only where Publisher has: (i)
made the subcontractor aware of the confidentiality, data protection, and other
relevant



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




provisions of this GDPA; and (ii) received the subcontractor’s written
commitment to abide by those terms. Publisher shall remain fully liable for
Publisher’s compliance with all of the provisions of this GDPA, and shall remain
fully liable for and hereby unconditionally guarantees all obligations for the
compliance of any subcontractor with the confidentiality, data protection, and
other provisions of this GDPA. Publisher shall disclose to a subcontractor the
SIE Materials only to the extent necessary to allow the subcontractor to assist
with the development, publication and marketing of PlayStation Compatible
Products. SIE has no obligation to grant any subcontractor access to the
Developer Website (and Publisher shall not share its access with a
subcontractor). A subcontractor has no right to publish Licensed Products,
including any right to order or pay for Publisher’s Physical Media Product. SIE
may, in the event that it reasonably suspects that: (a) Publisher has, or is
likely to breach, this Section 14; or (b) any subcontractor has failed, or is
likely to fail, to comply with terms of any agreement with an SIE Company or any
of the confidentiality, data protection and/or other relevant provisions of this
GDPA, prohibit disclosure of the SIE Materials to a subcontractor under this
section at any time, effective immediately upon notice from SIE to Publisher.
SIE may subcontract or sublicense any of its rights or obligations under this
GDPA, [***].
15.
Revenue and Payments

15.1
Physical Media Products. Publisher shall pay each Designated Manufacturing
Facility located in the Territory in which Publisher distributes Physical Media
Products, either directly or through its designee, for Physical Media Products,
including Physical Media Products in any “Greatest Hits,” “Platinum” or any
other program, and demonstration discs, at the rates and in the manner specified
in the Guidelines, the terms of this Section 15, or otherwise communicated to
Publisher by other means used by SIE to communicate standard terms to Publishers
from time to time. Publisher shall inform SIE of its Wholesale Price for each
Physical Media Product title which shall form the basis of the platform charge
payable to the applicable Designated Manufacturing Facility, such amount to be
calculated by SIE and notified to the Publisher in accordance with the
Guidelines. Payment shall be made prior to manufacture unless the applicable SIE
Company has agreed in writing to extend credit terms to Publisher under Section
15.1.1. The burden of proof under this Section 15 shall be on Publisher. SIE
reserves the right to require Publisher to furnish evidence satisfactory to SIE
that Publisher has complied with any or all of its obligations pursuant to this
Section 15.

15.1.1
Credit Terms. SIE may extend credit terms to Publisher in SIE’s sole discretion.
Credit terms and limits shall be subject to revocation or extension at SIE’s
sole discretion. If credit terms are extended to Publisher, Purchase Orders will
be invoiced by the Designated Manufacturing Facility upon shipment of Physical
Media Products and each invoice will be payable within [***] days of the date of
the invoice or other period stated in the Guidelines. Publisher shall be
additionally liable for all costs and expenses of collection of any unpaid
amounts, including reasonable fees for lawyers and court costs.

15.1.2
General Terms. Each shipment by the Designated Manufacturing Facility to
Publisher shall constitute a separate sale, whether said shipment constitutes
the whole or partial fulfillment of any Purchase Order. Title to units of
Physical Media Products pass to Publisher only upon payment in full of the
amounts due under this GDPA for those units. The receipt and deposit of any
moneys payable by Publisher under this GDPA shall be without prejudice to any
rights or remedies that SIE or the Designated Manufacturing Facility has and
shall not restrict or prevent either from challenging the basis for calculation
or payment accuracy.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




15.1.3
SIE Audit. Publisher shall keep full, complete, and accurate records covering
all transactions relating to Physical Media Products ordered and manufactured
pursuant to this GDPA including, the Wholesale Price received for Physical Media
Products, and all records relating to indirect revenue under Section 15.3.
Publisher shall preserve such records, documents, and materials for a period of
[***] months after the expiration or termination of this GDPA. SIE’s acceptance
of any accounting statement, purchase order, or payment will not preclude SIE
from challenging or questioning the accuracy thereof at any time up to [***]
months after the expiration or termination of this GDPA. If SIE reasonably
believes that the pricing or revenue information provided by Publisher is not
accurate, SIE is entitled to request additional documentation from Publisher to
support the information provided. In addition, during the Term and for a period
of [***] thereafter and upon the giving of reasonable prior written notice to
publisher (no less than [***] days), at SIE’s expense, representatives of SIE
shall be given access to, and the right to inspect, audit, and make copies and
summaries of, and take extracts from, such portions of all records of Publisher,
including those records from Publisher’s affiliates and branch offices, as they
pertain to the Licensed Products and any payments due or credits received. Any
such audit shall take place during normal business hours, be carried out no more
than once in any consecutive [***] period, not take place within [***] days of
the end of Publisher’s fiscal year, and shall, at SIE’s sole election, be
conducted either by an independent certified accountant or by an appropriately
professionally qualified SIE employee. SIE shall require any independent
certified accountant performing an audit to execute a non-disclosure agreement
with Publisher in a form acceptable to Publisher. If such inspection reveals any
under-reporting of any payment due to SIE, Publisher shall promptly pay SIE such
amount. If any audit conducted by SIE reveals that Publisher has under-reported
any payment due to SIE by [***] or more for the relevant audit period and that
is no less than [***], then in addition to the payment of the appropriate amount
due to SIE, Publisher shall reimburse SIE for all reasonable audit costs for
that audit and all collection costs to recover any unpaid amounts.

15.2
Digitally Delivered Products

15.2.1
Publisher Revenue. In consideration of the rights granted by Publisher under
Section 9.2.2, each applicable SIE Company shall pay to Publisher the applicable
Wholesale Price and/or agreed revenue share for the Digitally Delivered Products
covered by a Product Submission accepted by SIE. SIE has no obligation to pay
for any Digitally Delivered Product (and will be entitled to a refund for
amounts paid to Publisher): (i) unless and until SIE receives payment from the
relevant User; (ii) that is not fully compliant with this GDPA; (iii) that is
defective, non-functional or inaccessible through no fault of SIE; or (iv) that
is provided by SIE free of charge as a replacement copy or an agreed promotion.
Other than the Wholesale Price and/or agreed revenue share or as otherwise set
out in this GDPA, Publisher is not entitled to any other fee in connection with
any Digitally Delivered Products. No further Wholesale Price or agreed revenue
share shall be payable to Publisher where a User exercises an entitlement
included with a Licensed Product (whether at purchase or at a later time) to
download additional copies to other Systems or other compatible devices, whether
by means of emulation or otherwise. Publisher may change a Digitally Delivered
Product’s Wholesale Price and/or Additional Terms by providing SIE with a
revised Product Submission specifying the changes and the desired effective
date. SIE shall use commercially reasonable efforts to



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




meet the effective date of any such changes requested by Publisher. A revised
Product Submission shall be subject to the provisions of Section 9.2.7.
15.2.2
Retail Price. Each SIE Company has the sole and exclusive right to set the
retail price to Users for Digitally Delivered Products sold or otherwise made
available for purchase on or through PSN in its Territory, unless SIE adopts and
presents to Publisher an alternative structure for distributing Digitally
Delivered Products. The applicable SIE Company may modify any Digitally
Delivered Product’s retail price at any time without notice to Publisher.
Publisher shall not interfere with the applicable SIE Company’s price setting,
but may provide SIE with suggested retail prices for Digitally Delivered
Products. SIE reserves the right to adopt an alternative distribution model upon
reasonable notice to Publisher.

15.2.3
Refunds. SIE has no obligation to make any payment to Publisher under Section
15.2.1 in respect of any sale where SIE has chosen or is required by applicable
law or regulation to refund the price paid by the User for that sale for any
reason, other than where such refund becomes due directly as a result of SIE’s
failure to comply with the terms of this GDPA.

15.2.4
Report and Payment Terms. SIE will provide Publisher with statements identifying
the quantity of Digitally Delivered Product sold or licensed by SIE to, or
otherwise purchased by, Users (based upon the date SIE receives payment) as well
as any refunds for Digitally Delivered Products. Subject to the receipt of
Publisher’s valid tax invoice which meets the requirements of the relevant
taxation authorities (where requested by an SIE Company), SIE will pay Publisher
the Wholesale Price and/or agreed revenue share for the net quantity of
Digitally Delivered Products sold or licensed on PSN in the currency, at the
times, and in the manner stated in the Guidelines but not before the initial
commercial release of the applicable Licensed Product in the Territory, or as
otherwise communicated to Publisher. Where any amounts that SIE must pay under
this GDPA are based on SIE or Affiliate revenue, those amounts are calculated
after deduction for consumption taxes (including VAT), duties, charges or
assessments which SIE or an Affiliate may have to collect or pay with respect to
the sale or licensing of Licensed Products. Applicable currency exchanges will
be based on the Sony Corporation official rate, or such other independent third
party currency conversion provider as SIE may adopt in its sole discretion, for
the period in which the relevant Digitally Delivered Products are sold or
licensed on PSN. Subject to Section 15.2.3: (a) if the total amount of refunds
issued by the applicable SIE Company for refunded Digitally Delivered Products
exceeds the amount owed by that SIE Company to Publisher in the relevant period,
Publisher shall pay that SIE Company an amount equal to the difference; (b) SIE
may withhold sums equal to refunds it has made from any payments due to
Publisher and withhold payment of any other disputed funds until such time as
the parties resolve any dispute; and (c) if requested by SIE, Publisher shall
issue credit notes to SIE for all refunds shown in SIE’s statement in the month
following that in which it receives a statement from SIE itemizing the refund in
question.

15.2.5
SIE Subscriptions. From time to time, SIE may offer Publisher the opportunity to
make certain Digitally Delivered Products available as part of PlayStation Plus
or other premium package of products and services offered through PSN to Users
paying the relevant subscription fee. The relevant Digitally Delivered Products
and the agreed price, if any, to be paid by SIE for the inclusion of such
products shall be recorded in a schedule to this GDPA



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




or otherwise in writing. Failure to provide any such Digitally Delivered Product
in the agreed form and at the agreed time shall entitle SIE to a refund of any
sums paid for such product as set out in the Guidelines or as agreed in writing.
Publisher shall not share under this GDPA in any revenue received by SIE or any
Affiliate as a result of the operation of or related to PSN generally, including
subscription revenue generated by PlayStation Plus, regardless of whether or not
a PlayStation Plus subscription is required to access a Licensed Product or
elements of a Licensed Product.
15.2.6
Publisher Audit. SIE shall keep full, complete and accurate records covering all
transactions relating to Digitally Delivered Products to verify its calculation
of proper payment pursuant to this Section 15.2, and shall preserve these
records for a period of 12 months after this GDPA’s termination, or two years
after presenting the applicable periodic statement to Publisher, whichever is
earlier. Publisher’s acceptance of any accounting statements, records or payment
under this GDPA will not preclude Publisher from challenging or questioning the
accuracy of any statement or report during the Term and the 12-month period
after this GDPA’s termination. Publisher will give SIE specific notice of any
objection to a statement provided under Section 15.2 within 36 months following
the date on which SIE first sent the statement to Publisher, or the statement
will become conclusively binding and Publisher waives any further right to
object. If Publisher has a good faith and reasonable belief that SIE has not
provided accurate information and owes Publisher payment under this Section 15.2
as a result, then Publisher may, upon describing in detail the basis for its
reasonable belief and providing objective evidence indicating that SIE has
underpaid, request additional, supporting documentation from SIE to verify the
resale of Digitally Delivered Product to Users. If the matter remains
unresolved, the parties shall then attempt in good faith, for a period of not
less than [***] days to resolve any dispute related to any statement or payment
challenged by Publisher. If such dispute remains unresolved, Publisher may then,
at its expense, hire a nationally recognized, third-party accounting firm, on a
non-contingency fee basis, reasonably acceptable to SIE, to inspect, audit and
make copies and summaries of and take extracts from, those portions of SIE’s
records pertaining to payments due or credits received under this Section 15.2.
Publisher shall require an accounting firm performing an audit to execute a
non-disclosure agreement with SIE in a form acceptable to SIE. Information
provided to or obtained by Publisher or the accounting firm performing an audit
is deemed SIE Materials. The right to conduct such an audit shall not confer on
Publisher the right to access any systems or equipment which comprise or support
PSN or any information contained therein. Publisher shall provide SIE with
reasonable prior written notice (in no event less than [***] days) of
Publisher’s intent to perform an audit, but no audit may take place within [***]
days after the end of SIE’s fiscal year. Any audit must take place during SIE’s
normal business hours. An audit may not be performed more than [***], and no
record may be audited more than once. If an audit reveals any under-reporting of
any payment due to Publisher, SIE shall promptly pay Publisher the
under-reported amount. If an audit conducted by Publisher reveals that SIE has
under-reported any payment due to Publisher by [***] or more for the relevant
audit period and that is no less than [***], then in addition to the payment of
the appropriate amount due to Publisher, SIE shall reimburse Publisher for all
reasonable third-party audit costs and all collection costs to recover any
unpaid amounts. Nothing in this GDPA shall give Publisher the right to challenge
or audit any statement or records pertaining to any period prior to the
Effective Date.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




15.3
Indirect Revenue. If Publisher intends to monetize, or receive any revenue or
other monetary benefit derived from the exploitation of, PlayStation Compatible
Products (including related Online Activity), other than from the sale of
Physical Media Products pursuant to Section 9.1 or Digitally Delivered Products
via PSN pursuant to Section 9.2, including from revenue or other monetary
benefits derived from any product placement, sponsorships, or advertising
(“Revenue”), then Publisher shall notify the applicable SIE Company and enter
into good faith negotiations regarding the royalty to be paid to the SIE Company
(if any) on Revenue received by or credited to Publisher at a rate to be agreed
by the parties. If the parties fail to agree on the applicable royalty due to
the SIE Company within a reasonable period of time of such good faith
negotiations commencing, then the applicable royalty due to the SIE Company will
be [***] of the gross Revenue received by or credited to Publisher or any
Publisher Affiliate. For the avoidance of doubt, such royalty shall only be
assessed on payments or monetary benefit provided by any third party to
Publisher and shall in no event include any content licensing or advertisements
where Publisher is obligated to pay a third party. Prior to distribution of any
PlayStation Compatible Product, Publisher shall advise SIE of any indirect
monetization or exploitation other than as permitted in Section 9.1 or 9.2.
Publisher shall provide SIE with monthly reports of any Revenue or credits
received and shall pay SIE’s invoice within [***] days of the date of the
invoice. For the avoidance of doubt, nothing in this Section 15.3 shall derogate
from Publisher’s obligation to distribute Licensed Products only in accordance
with Sections 9.1 (for Physical Media Products) and 9.2 (for Digitally Delivered
Products). For clarity, this Section 15.3 does not apply to any revenue, credit
or other monetary value earned or otherwise derived from Publisher’s products,
companion apps, services or related websites and networks based on or related to
Publisher’s Intellectual Property Rights in PlayStation Compatible Products
where such Publisher product, service, website or network (a) does not use or
incorporate any SIE Materials (b) does not operate on or interact with any
System; (c) does not interact with any Licensed Product operating on a System;
or (d) was not published under any agreement with an SIE Company.

15.4
Third Party License Fees. Except as expressly agreed in writing by an SIE
Company, if SIE’s exercise of any of the rights granted by Publisher under this
GDPA causes SIE or any Affiliate to become legally responsible for the payment
of any fees, costs or expenses to any content rights holder or third party
collecting payment for the use of voice, music, video, or other content,
including unions, guilds, or performing rights organizations, then SIE reserves
the right to offset such third party fees, costs or expenses from amounts due to
Publisher under this Section 15, or, in SIE’s sole discretion, reimbursement by
Publisher to SIE or the applicable Affiliate.

15.5
Service Fees and Charges. Publisher shall pay all fees for services provided by
SIE (including format quality assurance) in accordance with terms set forth in
the Guidelines. Where a User downloads a Digitally Delivered Product (including
Digitally Delivered Products made available to end users for free), SIE reserves
the right to charge Publisher for the cost attributable to bandwidth for such
downloads at the current, standard rate set by the applicable SIE Company and
specified in the Guidelines. Publisher must pay SIE’s current, standard patching
fee applicable to all Licensed Publishers in respect of any patch published
under this GDPA, where the patch is submitted to SIE within 60 days of the
approval of the relevant Licensed Product pursuant to Section 6.3, or as
otherwise stated in the Guidelines. SIE reserves the right to change, on
reasonable notice, the rate or the basis on which any such service fees are
calculated provided that such changes apply to all other Licensed Publishers.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




15.6
Publisher Deductions & Offsets. No costs incurred in the development,
manufacture, marketing, sale or distribution of PlayStation Compatible Products
shall be deducted from any amounts payable by Publisher under this GDPA. There
shall be no deduction from any amounts owed by Publisher under this GDPA as a
result of any uncollectible accounts owed to Publisher, or for any credits,
discounts, allowances or returns which Publisher may credit or grant to any
third-party customer of any PlayStation Compatible Products. Publisher may not
assert any credit, set-off or counterclaim to justify withholding payment under
this GDPA.

15.7
Taxes & Withholding

15.7.1
Taxes. The amounts that the parties must pay under this GDPA are exclusive of
taxes (including VAT), duties, charges or assessments which the recipient is
required to collect, for which the paying party is solely responsible. Where
required by law, each party shall provide the other with a valid VAT
registration number and each shall fulfil its obligations relating to VAT under
the applicable reverse charge procedure which, in the EU, is stipulated in
Article 196 of the EU VAT Directive 2006/112/EC. If the paying party does not
provide the appropriate and valid VAT registration number, or applicable
documentation in support of an exemption from VAT, then the supplying party will
be entitled to charge VAT at the appropriate rate until such a time as an
appropriate and valid VAT registration number, or the applicable documentation,
is provided, at which time the VAT charged will be refunded or otherwise
credited as permissible by law, provided the VAT registration number or other
exemption was valid and appropriate at the time the VAT was charged.

15.7.2
SIE Withholding and Offset. If laws or regulations require that SIE or an
Affiliate make deductions from sums payable to Publisher under this GDPA, SIE or
its Affiliate may withhold those required deductions from the amounts it pays
Publisher, remit the deducted amounts to the proper authorities and furnish
Publisher, as soon as reasonably practicable, with an official receipt
evidencing those payments, together with documentation as Publisher may
reasonably require in making submissions to the proper authority. If requested
by SIE, prior to any payment being made by SIE Publisher will provide SIE a
certificate of tax residency and other documentation required to verify the tax
residency of Publisher and, when applicable, to allow a reduction of tax
withholding. SIE reserves the right to offset against any payments owed to
Publisher under this GDPA any outstanding amounts owed to any SIE Company or
Affiliate under this GDPA or otherwise (including any outstanding fees owed to
any SIE Company under Section 15.5). SIE shall be entitled to assert any credit,
set-off or counterclaim to justify withholding payment under this GDPA. [***].

15.7.3
Publisher Withholding. Publisher shall be solely responsible for, and shall not
withhold from any payment to SIE or an Affiliate, any withholding taxes or other
such assessments which may be imposed by any governmental authority with respect
to payments to SIE or an Affiliate. Where Publisher has paid any such tax or
assessments, Publisher may provide each applicable SIE Company with official tax
receipts or other such documentary evidence issued by the applicable tax
authorities sufficient to substantiate any such taxes or assessments that have
in fact been timely paid. Where such substantiation is provided, SIE or a
Designated Manufacturing Facility (as applicable) shall issue an approved credit
memo or approve Publisher’s invoice describing the credit, Publisher may apply
such credit to subsequent payments to the SIE Company or Designated
Manufacturing Facility that approved the credit.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




If requested by Publisher, SIE will provide Publisher with a certificate of tax
residency and other documentation required to allow, where applicable, a
reduction of tax withholding.
15.7.4
Minimizing Withholding. Each party shall cooperate in good faith and use
reasonable efforts to minimize any withholding tax.

15.8
Server Location. Publisher shall notify SIE in writing of the country location
of all servers from which any Online Activity is delivered or made available to
Users. Publisher shall use its commercially reasonable efforts to notify SIE of
any changes to the location of any these servers or the use of additional
servers in writing at least [***] months prior to any change or use of
additional servers taking place.

16.
Representations and Warranties

16.1
Representations and Warranties of SIE

16.1.1
Each SIE Company represents and warrants, solely for the benefit of Publisher,
that it has the right, power and authority to enter into this GDPA for its
respective Territory, and to fully perform its obligations hereunder.

16.1.2
The following terms shall apply unless otherwise stated in the Guidelines. SIE
represents and warrants that all Physical Media Products manufactured by a
Designated Manufacturing Facility for Publisher pursuant to this GDPA during the
Term shall be free from defects in materials and workmanship under normal use
and service at time of delivery in accordance with this GDPA. For SIEA and SIEE,
the sole obligation of SIE under this warranty shall be, for a period of 90 days
from the date of delivery of such Physical Media Products, at SIE's election,
either (i) to replace defective Physical Media Products; or (ii) to issue credit
for, or to refund to Publisher, the charge for defective Physical Media Products
and to reimburse Publisher its reasonable return shipping costs. This warranty
is the only warranty applicable to Physical Media Products manufactured by the
Designated Manufacturing Facility for Publisher pursuant to this GDPA. This
warranty shall not apply to damage resulting from accident, fair wear and tear,
willful damage, alteration, negligence, abnormal conditions of use, failure to
follow directions for use (whether given in instruction manuals or otherwise
howsoever) or misuse of Physical Media Products, or to Physical Media Products
comprising less than [***] (or, if greater, [***] units) in the aggregate of the
total number of Physical Media Products manufactured by the Designated
Manufacturing Facility for Publisher per Purchase Order of any Physical Media
product. If, during such 90 day period, defects appear as aforesaid, Publisher
shall notify SIE and, upon request by SIE (but not otherwise), return such
defective Physical Media Products, with a written description of the defect
claimed, to such location as SIE shall designate. SIE shall not accept for
replacement, credit or refund as aforesaid any Physical Media Products except
factory defective Physical Media Products (i.e. Physical Media Products that are
not free from defects in materials and workmanship under normal use and
service). All returns of Physical Media Products shall be subject to prior
written authorization by SIE, not unreasonably to be withheld. If no defect
exists or the defect is not such as to be covered under this warranty, Publisher
shall reimburse SIE for expenses incurred in processing and analyzing the
Physical Media Products. For SIE Inc., any obligation regarding manufacturing
Physical Media Products is stated in the Guidelines.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




16.1.3
[***].

16.2
Representations and Warranties of Publisher. Publisher represents and warrants
throughout the Term that:

16.2.1
there is, as of the Effective Date, no threatened or pending action, suit, claim
or proceeding that SIE is not aware of that alleges that the use or possession
by Publisher, or any of the Publisher Affiliates, of all or any part of the
Publisher Property, Product Proposals, Product Information, Printed Materials,
Advertising Materials, Packaging not provided by the Designated Manufacturing
Facility, or any underlying work or content embodied in any of the foregoing,
including any name, designation or trademark used in conjunction with any
PlayStation Compatible Product, infringes or violates any Intellectual Property
Rights or other right or interest of any kind whatsoever anywhere in the world
of any third party, or that contests any right, title or interest of Publisher
in or to the Publisher Property, Product Proposals, Product Information, Printed
Materials, Advertising Materials, Packaging not provided by the Designated
Manufacturing Facility, or any underlying work or content embodied in any of the
foregoing, including any name, designation or trademark used in conjunction with
any PlayStation Compatible Product;

16.2.2
Publisher Property, Product Proposals, Product Information, Printed Materials,
Advertising Materials, Packaging not provided by the Designated Manufacturing
Facility and their contemplated or actual disclosure or use under this GDPA, do
not and shall not infringe the Intellectual Property Rights, right of publicity,
right to privacy, or moral rights anywhere in the world of any third party.
[***], Publisher has obtained the consent of all holders of Intellectual
Property Rights necessary for SIE’s or its Affiliates’ use of any Licensed
Products (apart from the SIE Materials), Product Proposals, Product Information,
Printed Materials, Advertising Materials and Packaging not provided by the
Designated Manufacturing Facility provided by Publisher, which may be
reproduced, published, publicly displayed, publicly performed, marketed, sold
and distributed by SIE and any Affiliates in accordance with this GDPA. [***],
Publisher has made or will make all payments required to any person having any
legal rights arising from such disclosure or use so that SIE will not incur any
obligation to pay any royalty, residual, union, guild, collecting society or
other fees or expenses;

16.2.3
Publisher Property does not contain and is not derived in any manner (in whole
or in part), from any software, including without limitation open source
software, that would require that any SIE or third party proprietary software or
information be: (i) disclosed or distributed in source code form; (ii) licensed
for the purpose of permitting modifications or derivative works; (iii)
reproduced and/or redistributed (with or without charge); (iv) permitted to be
reverse engineered; or (v) used only for non-commercial purposes;

16.2.4
Publisher has the right, power and authority to enter into this GDPA, to grant
SIE the rights granted hereunder and to fully perform its obligations hereunder;

16.2.5
the making of this GDPA by Publisher does not violate any separate agreement,
rights or obligations existing between Publisher and any other person, and
Publisher shall not make any separate agreement with any third party that is
inconsistent with any of the provisions of this GDPA;



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




16.2.6
Publisher has not previously taken any action that could be interpreted as
having sold, assigned, leased, licensed or in any other way disposed of or
encumbered any of the rights granted to Publisher hereunder. Publisher will not
sell, assign, lease, license or in any other way dispose of or encumber any of
such rights except as permitted by this GDPA;

16.2.7
neither Publisher nor its affiliates shall make any representation or give any
warranty to any person or entity expressly or on SIE’s behalf, or to the effect
that the PlayStation Compatible Products are connected in any way with SIE other
than that the Licensed Products have been developed, marketed, sold and
distributed under license from SIE;

16.2.8
if any PlayStation Compatible Product that includes SIE Materials is delivered
by Publisher to any other Licensed Publishers or Licensed Developers in source
code form, Publisher will take all precautions consistent with the protection of
valuable trade secrets by companies in high technology industries to ensure that
such third parties protect and maintain the confidentiality of such source code;

16.2.9
PlayStation Compatible Products (apart from the SIE Materials), and any Product
Information will (i) be in a commercially acceptable form; (ii) correspond with
any written description provided by Publisher to SIE; (iii) be free of
unauthorized content (including content that is inconsistent with the age rating
applicable to the corresponding PlayStation Compatible Product); (iv) be free of
bugs, defects, time bombs or viruses or any content which could disrupt, delay,
or destroy the PlayStation Compatible Product, PSN, or a System, or render any
of such items less than fully useful; (v) be free of any content that could
cause SIE to suffer public disrepute, contempt, scandal or ridicule, which
insults or offends the community or any substantial organized group thereof,
which could tend to adversely affect SIE’s name, reputation or goodwill
associated with the System or which otherwise breaches any objectionable content
criteria set out in the Guidelines; and (vi) shall be fully compatible with the
relevant Systems and all Peripherals listed on the Printed Materials as
compatible with the PlayStation Compatible Product;

16.2.10
PlayStation Compatible Products will be developed, marketed, sold and
distributed by or at the direction of Publisher in an ethical and responsible
manner with respect to the protection of children in the online environment, and
in full compliance with all applicable laws, including federal, state,
provincial, local laws, and any rules, regulations and standards promulgated
thereunder, including lottery, labor, anti-bribery and corruption laws and will
not contain content that violates applicable laws, including those relating to
privacy or any obscene or defamatory matter;

16.2.11
PlayStation Compatible Products will include adequate and appropriate health and
safety warnings that preclude Publisher and SIE liability to third parties;

16.2.12
Publisher’s policies and practices with respect to the development, publishing,
marketing, sale, and distribution of PlayStation Compatible Products will in no
manner reflect adversely upon the name, reputation or goodwill of SIE or any
Affiliate;

16.2.13
Publisher will make no false, misleading or inconsistent representations or
claims with respect to SIE, PSN, or any System, PlayStation Compatible Product,
or Affiliate; and



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




16.2.14
neither Publisher nor any director, officer or controlling shareholder is under
sanction by the United States Office of Foreign Assets Control.

17.
Indemnities

17.1
Indemnification by SIE. Each SIE Company shall indemnify and hold Publisher and
its respective officers, directors, employees, agents, representatives,
successors and assigns harmless from and against third-party claims, demands,
losses, liabilities, damages, expenses and costs, including reasonable fees for
lawyers, expert witnesses and litigation costs, and costs incurred in the
settlement or avoidance of any such claim, that result from a breach, or alleged
breach, of any of that SIE Company’s representations or warranties set forth in
Section 16.1 or any express representations or warranties offered by SIE in any
collateral contract subject to the GDPA (collectively, “SIE-Indemnified
Claim(s)”); provided that: (a) Publisher shall give prompt written notice to the
applicable SIE Company of the assertion of any SIE-Indemnified Claim; (b) the
applicable SIE Company shall have the right to select counsel and control the
defense and settlement of any SIE-Indemnified Claim except that with respect to
any SIE-Indemnified Claims made by a third party which relate exclusively to (or
only to the extent that such SIE-Indemnified Claims relate exclusively to)
Publisher Property, Publisher shall have the right to select counsel for itself
and control the defense and settlement of the SIE-Indemnified Claim against
Publisher); and (c) Publisher shall provide the applicable SIE Company
reasonable assistance and cooperation concerning any SIE-Indemnified Claim,
except that Publisher need not incur any out-of-pocket costs in rendering such
assistance and cooperation. The applicable SIE Company has the exclusive right,
at its discretion, to commence and prosecute at its own expense any lawsuit or
take such other action with respect to SIE-Indemnified Claims as it deems
appropriate.

17.2
Indemnification by Publisher. Publisher shall indemnify and hold SIE and its
Affiliates and each of their respective officers, directors, employees, agents,
representatives, successors and assigns harmless from and against third-party
claims, demands, losses, liabilities, damages, expenses and costs, including
reasonable fees for lawyers, expert witnesses and litigation costs, and costs
incurred in the settlement or avoidance of any such claim, that relate to (i) a
breach or alleged breach of any of Publisher’s representations or warranties set
forth in Section 16.2, or any express representations or warranties offered by
Publisher in any collateral contract subject to the GDPA; (ii) asserted or
actual infringement of a third party’s Intellectual Property Rights or any
individual consumer or class action claim, with respect to Publisher Property,
Product Proposals, Product Information, Printed Materials, Advertising
Materials, Packaging not provided by the Designated Manufacturing Facility, User
Content, and their disclosure or use under this GDPA; (iii) Publisher’s support
of unauthorized or unlicensed Peripherals or software that do not comply with an
appropriate System format specification as set forth in the Guidelines; (iv)
Publisher’s Advertising Materials, Product Information, or Publisher’s failure
to comply with Additional Terms or the applicable EULA; (v) any PlayStation
Compatible Product features or capability related to cross-regional Online
Activity; (vi) asserted or actual personal or bodily injury (including death or
disability) or property damage arising out of, in whole or in part, the
development, marketing, advertising, sale, distribution or use of any
PlayStation Compatible Products unless due directly and solely to the breach of
SIE in performing any of the specific duties or providing any of the specific
services required of it under this GDPA; (vii) any civil or criminal
investigations or actions relating to the development, marketing, advertising,
sale or distribution of PlayStation Compatible Products; or (viii) any claim
relating to Publisher’s handling of data collected from or through a System or
software on a System by or on behalf of



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




Publisher or any data provided to Publisher by SIE pursuant to Section 12.4 (all
subsections collectively, “Publisher-Indemnified Claim(s)”), provided that (a)
SIE shall give prompt written notice to Publisher of the assertion of any
Publisher-Indemnified Claim; (b) Publisher shall have the right to select
counsel and control the defense and settlement of any Publisher-Indemnified
Claim, except that with respect to any Publisher-Indemnified Claims made by a
third party against SIE, SIE shall have the right to select counsel for itself
and control the defense and settlement of the Publisher-Indemnified Claim
against SIE; and (c) SIE shall provide Publisher with reasonable assistance and
cooperation concerning any Publisher-Indemnified Claim, except that SIE need not
incur any out-of-pocket costs in rendering such assistance and cooperation.
Subject to the foregoing, Publisher may, at its discretion, commence and
prosecute at its own expense any lawsuit or to take such other action with
respect to Publisher-Indemnified Claims as shall be deemed appropriate by
Publisher.
18.
Limitation of Liability

18.1
SIE Limitation of Liability for Financial Losses. In no event shall SIE or any
Affiliate, or the officers, directors, employees, agents, licensors or suppliers
of any of such entities, be liable for loss of revenue, loss of actual or
prospective profits, loss of contracts, loss of anticipated savings, loss of
business opportunity, reputation, goodwill or market share, loss of, damage to
or corruption of data or for any interest or ex gratia payments (whether such
loss, damages or payments are direct, indirect, special, incidental or
consequential) arising out of, relating to, or in connection with this GDPA or
any collateral contract (including the breach of this GDPA by any SIE Company),
whether known, foreseen or foreseeable and whether in contract, tort (including
negligence), product liability, under indemnity, or otherwise.

18.2
SIE Limitation of Liability for Other Consequential Losses. In no event shall
SIE or any Affiliate or the officers, directors, employees, agents, licensors or
suppliers of any of such entities, be liable for any indirect, special,
incidental or consequential loss or damage of any kind arising out of or in
connection with this GDPA or any collateral contract (including the breach of
this GDPA by any SIE Company), whether known, foreseen or foreseeable and
whether in contract, tort (including negligence), product liability, under an
indemnity or otherwise.

18.3
SIE Limitation of Liability for Representations. Publisher shall have no remedy
with respect to any representation made to it upon which it relied in entering
into this GDPA and SIE or any Affiliate and the officers, directors, employees,
agents, licensors or suppliers of any of such entities shall have no liability
to Publisher other than under the express terms of this GDPA. In this Section
18.3, “representation” means any undertaking, promise, assurance, statement,
representation, warranty or understanding, whether in writing or otherwise, of
any person (whether a party to this GDPA or not), relating to the subject matter
of this GDPA.

18.4
SIE Limitation of Liability for SIE Materials and Publisher’s Materials. Except
as expressly set forth herein, neither SIE or any Affiliate company, nor the
officers, directors, employees, agents, licensors or suppliers of any of such
entities, shall bear any risk, or have any responsibility or liability of any
kind to Publisher or to any third parties with respect to the quality,
functionality, operation or performance of, or the use or inability to use, all
or any part of the SIE Materials, the System, PlayStation Compatible Products,
or for any software errors or “bugs” in Product Information included on SIE
demonstration discs.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




18.5
SIE Limitation of Financial Liability. In no event shall the liability of each
SIE Company or any Affiliate arising under, relating to, or in connection with
this GDPA, or any collateral contract, exceed a sum equal to the total amount
paid by Publisher under Section 15.1 to that SIE Company or its Designated
Manufacturing Facility, and the net amount actually received by that SIE Company
from purchases of Digitally Delivered Products by Users pursuant to Section
15.2, within the 48-month period immediately prior to the date of the first
occurrence of the event or circumstances giving rise to the claimed liability.

18.6
Publisher Limitation of Liability. In no event shall Publisher, its officers,
directors, employees, agents, licensors or suppliers be liable to SIE for loss
of revenue, loss of actual or prospective profits, loss of contracts, loss of
anticipated savings, loss of business opportunity, reputation goodwill or market
share, loss of, damage to or corruption of data or for any interest or ex gratia
payments (whether such loss, damages or payments are direct, indirect, special,
incidental or consequential), arising out of or in connection with this GDPA or
any collateral contract (including the breach of this GDPA by Publisher),
provided that such limitations shall not apply to damages resulting from
Publisher's breach of Sections 3 (Conditional License Grant), 5 (Other
Limitations on Licensed Rights), 16.2 (Representations and Warranties of
Publisher), 17.1 (Indemnification by Publisher) or 20 (Data Security and
Confidentiality) of this GDPA, or to any amounts which Publisher may be required
to pay pursuant to Sections 7.12.2 (Risk of Loss), or 17.1 (Indemnification by
Publisher).

18.7
Disclaimer of Warranty. Except as expressly provided in Section 16.1, neither
SIE or any Affiliate, nor any of its officers, directors, employees, agents or
suppliers, make, nor does Publisher receive, any warranties (express, implied or
statutory) regarding all or part of the SIE Materials, the SIE Intellectual
Property Rights, the Systems, units manufactured hereunder, PSN, Product
Information included on demonstration discs or any services provided by SIE
pursuant to this GDPA. SIE disclaims any warranties, conditions or other terms
implied by any law (including as to merchantability, satisfactory quality or
fitness for a particular purpose and warranties against infringement and the
equivalents thereof under the laws of any jurisdiction) to the fullest extent
permitted by applicable law. SIE disclaims any duty to determine or ascertain
Publisher’s authorization, permission or license to sell, supply or distribute
any product or service.

18.8
Law Applicable to Liabilities. Nothing in this GDPA shall exclude or limit any
liability of either party which may not be excluded or limited under applicable
law.

19.
Infringement of SIE Intellectual Property Rights By Third Parties. In the event
that Publisher becomes aware that any of the SIE Intellectual Property Rights
have been or are being infringed by any third party, Publisher shall promptly
notify the SIE Company located in the relevant Territory or Territories. SIE
shall have the sole right, in its discretion, to institute and prosecute
lawsuits against third parties regarding infringement of SIE Intellectual
Property Rights. Any lawsuit shall be prosecuted solely at the cost and expense
of SIE and all sums recovered in any such lawsuits, whether by judgment,
settlement or otherwise, shall belong solely to SIE. Upon SIE’s request, and at
SIE’s sole cost and expense, Publisher shall execute all papers, testify on all
matters and cooperate reasonably with SIE for the prosecution of any such
lawsuit. SIE shall reimburse Publisher for the reasonable expenses incurred as a
result of such cooperation, but unless authorized by other provisions of this
GDPA, not costs and expenses attributable to any cross-claim, counterclaim or
third party action by or against Publisher.

20.
Data Security and Confidentiality



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




20.1
Term of Protection of SIE Materials. The term for the protection of the SIE
Materials shall commence on the Effective Date and shall continue in full force
and effect for as long as any of the SIE Materials continues to be maintained as
confidential and proprietary by SIE or any Affiliate.

20.2
Preservation of SIE Materials. Publisher shall:

20.2.1
use the SIE Materials only for the purpose of performing its obligations or
exercising its rights under this GDPA and not permit the use of the SIE
Materials for any other purpose;

20.2.2
keep the SIE Materials in strict confidence, and not disclose the SIE Materials
to any person, other than those employees, directors or officers of the
Publisher, permitted subcontractors under Section 14, or legal counsel, whose
duties justify a “need-to-know” (and only to the extent necessary) and who have
executed a confidentiality agreement, or are bound by a duty of confidentiality,
in which such employees, directors, officers, subcontractors or legal counsel
have agreed not to disclose and to protect and maintain the confidentiality of
all confidential information and materials inclusive of that of third parties
which may be disclosed to them or to which they may have access during the
course of their duties. At SIE’s request, Publisher shall provide SIE with a
copy of such confidentiality agreement between Publisher and its employees,
directors, officers, subcontractors or legal counsel. Publisher shall not
disclose any of the SIE Materials to third parties, other than permitted
subcontractors under Section 14, including to consultants or agents, without
SIE’s prior written consent. Any employees, directors, officers, subcontractors,
legal counsel, authorized consultants and agents who obtain access to or copies
of the SIE Materials shall be advised by Publisher of the confidential or
proprietary nature of the SIE Materials, and Publisher shall be responsible for
any breach of this GDPA by all such persons. Publisher shall maintain a list of
recipients of the SIE Materials and provide such list to SIE on request;

20.2.3
take all reasonable measures necessary to preserve the confidentiality of the
SIE Materials in order to avoid disclosure, publication, or dissemination, using
as high a degree of care and scrutiny as it uses to protect its own confidential
information, but at least reasonable care and in a manner consistent with the
protection of valuable trade secrets by companies in high technology industries;

20.2.4
ensure that all written materials relating to or containing the SIE Materials be
maintained in a restricted access area and plainly marked to indicate the
proprietary and confidential nature thereof; and

20.2.5
implement and maintain reasonable security controls or measures to safeguard the
SIE Materials while being transmitted and while at rest (i.e., encryption,
password management, secure processing and transfer protocols). In addition,
Publisher shall at all times:

20.2.5.1
implement secure user authentication, including unique (non-shared) user
accounts and passwords, for persons having access to the SIE Materials;

20.2.5.2
implement processes for issuing and revoking user access, including immediate
revocation of access for terminated employees and secure communication of user
accounts and passwords;



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




20.2.5.3
implement encryption or hashing, where such hashing shall include use of a
random salt of user account passwords used to access the SIE Materials.

20.2.5.4
at any SIE Company’s request following a material uncured breach of this GDPA by
Publisher, destroy or return promptly to that SIE Company any and all portions
of the SIE Materials received from such SIE Company, together with all copies
thereof (save that this Section 20.2.5.4 shall be subject to Section 7.12 with
respect to any Hardware Tools); and

20.2.5.5
not use, copy, reproduce, modify, create derivative works from, sublicense,
distribute, or disseminate the SIE Materials or any such derivative works, or
any portion thereof, or permit any third party to do so, except as expressly
authorized hereunder or by SIE in writing, nor shall Publisher remove any
proprietary legend set forth on or contained within any of the SIE Materials.

20.3
Exceptions. The restrictions in Section 20.2 shall not apply to any portion of
the SIE Materials which:

20.3.1
was previously known by Publisher without restriction on disclosure or use, as
proven by written documentation of Publisher;

20.3.2
is or legitimately becomes part of the public domain (which shall not include
limited disclosures to the public) through no fault of Publisher or any of its
employees, directors, officers, consultants, legal counsel, or agents;

20.3.3
is independently developed by Publisher’s employees or consultants who have not
had access to or used the SIE Materials (or any portion thereof), as proven by
written documentation of Publisher;

20.3.4
is required to be disclosed by court, administrative or governmental order;
provided that Publisher must use all reasonable efforts prior to issuance of any
such order to maintain the confidentiality of the SIE Materials, including
asserting in any action or investigation the restrictions set forth in this
GDPA, and, immediately after receiving notice of any such action, investigation,
or threatened action or investigation, Publisher must notify SIE of such action,
investigation, or threatened action or investigation, unless Publisher is
ordered by a court not to so notify;

20.3.5
is required to be disclosed by applicable regulatory regime, in which case
Publisher shall disclose only such SIE Materials as are required; or

20.3.6
is approved for release by written authorization of SIE.

20.4
No Obligation to License. SIE may disclose the SIE Materials to Publisher at
such times as it deems necessary or desirable in its sole discretion. Other than
as expressly set forth in this GDPA, such disclosure shall not (i) constitute
any option, grant or license from SIE to Publisher under any SIE Intellectual
Property Rights now or after owned or controlled by SIE; (ii) result in any
obligation on the part of SIE to approve any materials of Publisher; (iii) give
Publisher any right to, directly or



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




indirectly, develop, manufacture, sell, market, promote, or distribute any
product derived from or which uses or was developed with the use of the SIE
Materials (or any portion thereof).
20.5
Publisher’s Obligations Upon Unauthorized Disclosure. If at any time Publisher
becomes aware of or suspects any actual unauthorized duplication, access, use,
possession or knowledge of any of the SIE Materials or any breach of security or
exposure involving the SIE Materials, Publisher shall immediately notify SIE
Information Security by telephone at +1-855-723-2732, or via email
(infosec@playstation.sony.com), or at such other numbers or addresses as may be
provided in the Guidelines or notified to Publisher. In the event of such a
security breach, Publisher shall:

20.5.1
provide any and all reasonable assistance to SIE to protect SIE’s proprietary
rights in any of the SIE Materials and collaborate with SIE to implement
mitigation and remediation actions and controls to reduce the impact of and
prevent further incidents;

20.5.2
notify customers of information breaches or incidents if requested by SIE;

20.5.3
provide a written report by electronic means detailing the incident and
corrective and preventive actions; and

20.5.4
take all reasonable steps requested by SIE to prevent the recurrence of any
unauthorized disclosure, duplication, access, use, possession or knowledge of
the SIE Materials.

Where Publisher or its employees, directors, officers, or subcontractors,
consultants, legal counsel, or agents may have directly or indirectly disclosed
or made available SIE Materials not expressly authorized by this GDPA, Publisher
shall cooperate fully with SIE in mitigating the effects of such disclosure,
including enforcement of confidentiality agreements, commencement and
prosecution in good faith (alone or with SIE) of legal action, and reimbursement
for all reasonable lawyers’ fees, costs and expenses incurred by SIE to protect
its proprietary rights in the SIE Materials.
20.6
Publisher Confidential Information

20.6.1
Definition of Publisher Confidential Information. “Publisher Confidential
Information” shall mean any Publisher Property provided to SIE pursuant to this
GDPA and all documentation and information relating thereto, including Product
Proposals, Product Information, Product Submissions, Printed Materials and
Advertising Materials (other than documentation and information released to
and/or used by end-users, the general public or the trade). Publisher
Confidential Information may consist of information in any medium, whether oral,
printed, in machine-readable form or otherwise, provided to SIE before or during
the Term, including information subsequently reduced to tangible or written
form.

20.6.2
Term of Protection of Publisher Confidential Information. The term for the
protection of Publisher Confidential Information shall commence on the Effective
Date and shall continue in full force and effect for as long as any of Publisher
Confidential Information continues to be maintained as confidential and
proprietary by Publisher. SIE shall have the right to destroy Publisher
Confidential Information at any time after the date [***] years after SIE
initially received such information.

20.6.3
Preservation of Publisher Confidential Information. SIE shall, with respect to
Publisher Confidential Information:



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




20.6.3.1
hold all Publisher Confidential Information in strict confidence and implement
reasonable steps to preserve the confidentiality of Publisher Confidential
Information, and to avoid disclosure, publication, or dissemination, and to
prevent it from falling into the public domain or into the possession of persons
other than those persons to whom disclosure is authorized hereunder, but no less
than reasonable care and in a manner consistent with the protection of valuable
trade secrets by companies in high technology industries;

20.6.3.2
not disclose Publisher Confidential Information to any person other than SIE’s
or a Designated Manufacturing Facility’s employees, directors, officers, agents,
consultants, subcontractors, legal counsel, and licensors who need to know or
have access to Publisher Confidential Information for the purposes of this GDPA,
and only to the extent necessary for such purposes, and who have executed a
confidentiality agreement with an SIE Company or Affiliate, or in circumstances
where such employees, directors, officers, agents, consultants, subcontractors,
legal counsel or licensors have a professional obligation to not disclose
confidential information and materials inclusive of that of third parties which
may be disclosed to them by SIE. Any such employees, directors, officers,
agents, consultants, subcontractors, legal counsel, and licensors who obtain
access to or copies of the Publisher Confidential Information shall be advised
by SIE of the confidential or proprietary nature of the Publisher Confidential
Information;

20.6.3.3
ensure that all written materials relating to or containing Publisher's
Confidential Information be maintained in a secure area and plainly marked to
indicate the proprietary and confidential nature thereof;

20.6.3.4
at Publisher’s request, return promptly to Publisher any and all portions of
Publisher Confidential Information, together with all copies thereof (except
that SIE may retain Publisher Confidential Information in a secure location
solely for archival or backup purposes, or as is needed for legal or internal
compliance purposes, provided those copies are subject to this GDPA’s terms and
will eventually be erased or destroyed in the ordinary course of SIE’s data
processing procedures); and

20.6.3.5
not use Publisher Confidential Information, or any portion thereof, except as
provided herein, nor shall SIE remove any proprietary legend set forth on or
contained within any of Publisher Confidential Information, and ensure that all
written materials containing highly sensitive Publisher Confidential Information
be maintained in a reasonably secure manner and marked to indicate the
proprietary and confidential nature thereof.

20.6.4
Additional Information. Publisher may request additional information regarding
SIE security controls or measures reasonably required by Publisher to safeguard
Publisher Confidential Information (i.e., encryption, password management,
secure processing and transfer protocols), which may, upon SIE acceptance (not
to be unreasonably withheld), include the following:



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




20.6.4.1
description of any secure user authentication, including unique (non-shared)
user accounts and passwords, for persons having access to Publisher Confidential
Information;

20.6.4.2
description of any current document processes for issuing and revoking user
access, including immediate revocation of access for terminated employees and
secure communication of user accounts and passwords; or

20.6.4.3
description of any encryption or hashing, where such hashing shall include use
of a random salt of user account passwords used to access Publisher Confidential
Information.

20.6.5
Exceptions. The foregoing restrictions shall not apply to any portion of
Publisher Confidential Information which:

20.6.5.1
was previously known by SIE without restriction on disclosure or use, as proven
by written documentation of SIE;

20.6.5.2
comes into the possession of SIE from a third party which is not under any
obligation to maintain the confidentiality of such information;

20.6.5.3
is or legitimately becomes part of information in the public domain through no
fault of SIE, or any of its employees, directors, agents, consultants or
subcontractors;

20.6.5.4
is independently developed by SIE’s or an Affiliate’s employees, consultants or
subcontractors who have not relied on Publisher Confidential Information (or any
portion thereof), as proven by written documentation of SIE;

20.6.5.5
is required to be disclosed by court, administrative or governmental order;
provided that the applicable SIE Company attempts, prior to the issuance of any
such order, to maintain the confidentiality of Publisher Confidential
Information, including asserting in any action or investigation the restrictions
set forth in this GDPA, and immediately after receiving notice of any such
action, investigation, or threatened action or investigation, notifies Publisher
of such action, investigation, or threatened action or investigation, unless an
SIE Company is ordered by a court not to so notify; or

20.6.5.6
is approved for release by written authorization of Publisher.

In addition, SIE shall have the right to disclose the existence of this GDPA,
and to make public announcements regarding the GDPA, subject to Publisher’s
consent, not to be unreasonably withheld or delayed.
20.6.6
SIE’s Obligations Upon Unauthorized Disclosure. If at any time SIE becomes aware
of any unauthorized duplication, access, use, possession or knowledge of
Publisher Confidential Information, it shall notify Publisher as soon as is
reasonably practicable. The applicable SIE Company shall provide any and all
reasonable assistance to Publisher to protect Publisher’s proprietary rights in
any of Publisher Confidential Information that it or its



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




employees or permitted subcontractors may have directly or indirectly disclosed
or made available and that may be duplicated, accessed, used, possessed or known
in a manner or for a purpose not expressly authorized by this GDPA, including
enforcement of confidentiality agreements, commencement and prosecution in good
faith (alone or with Publisher) of legal action, and reimbursement for all
reasonable lawyers’ fees, costs and expenses incurred by Publisher to protect
Publisher’s proprietary rights in Publisher Confidential Information. SIE shall
take all reasonable steps requested by Publisher to prevent the recurrence of
any unauthorized duplication, access, use, possession or knowledge of Publisher
Confidential Information.
21.
Term and Termination

21.1
Initial Term. This GDPA shall be effective from the Effective Date until March
31, 2019 (the “Initial Term”).

21.2
Term Renewal. The Initial Term shall be automatically extended for additional
12-month terms, unless either party provides the other with written notice of
termination in accordance with this Section 21. The period commencing on the
Effective Date and ending upon expiration or termination of the Initial Term and
any additional terms is the “Term.” Notwithstanding any termination or
expiration, the term for the protection of the SIE Materials and Publisher
Confidential Information shall be as set forth in Section 20.

21.3
Termination by Publisher. Publisher shall have the right to terminate this GDPA
at any time after expiration of the Initial Term, for any reason or for no
reason, by providing notice to SIE at least [***] days before the effective date
of the termination. In addition, Publisher shall have the right to terminate
this GDPA for all Territories immediately, at any time, upon written notice to
SIE, if SIE is in material breach of any of its obligations under this GDPA,
which breach, is either incapable of remedy or, if capable of remedy, shall not
have been cured in full within [***] days following notice from Publisher
specifying and requiring the cure of such breach, or any repetition of a prior
material breach of any such obligation, whether or not capable of remedy.

21.4
Termination for Convenience by SIE. SIE shall have the right to terminate this
GDPA at any time after expiration of the Initial Term, for any reason or for no
reason, by providing notice to Publisher at least [***] days before the
effective date of the termination.

21.5
Termination for Cause by SIE. SIE shall have the right to terminate this GDPA
for all Territories or on a Territory-by-Territory basis immediately, at any
time, upon written notice to Publisher, upon the occurrence of any of the
following:

21.5.1
if Publisher is in material breach of any of its obligations under this GDPA,
which breach, if capable of remedy, shall not have been cured in full within
[***] days following notice from SIE (or the applicable Affiliate as the case
may be) specifying and requiring the cure of such breach, or any repetition of a
prior material breach of any such obligation, whether or not capable of remedy;

21.5.2
a statement of intent by Publisher to no longer exercise any of the rights
granted by SIE to Publisher hereunder, or Publisher failing to submit any
Purchase Orders for Licensed Products under Sections 8.3 or 9.2.7 during any
period of twelve consecutive calendar months;



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




21.5.3
if Publisher:

21.5.3.1
is unable to pay its debts when due;

21.5.3.2
makes an assignment for the benefit of any of its creditors;

21.5.3.3
files or has filed against it a petition, or an order of bankruptcy or
insolvency is made, under the bankruptcy or insolvency laws of any jurisdiction
(and such petition is not discharged within 60 days) or becomes or is
adjudicated bankrupt or insolvent;

21.5.3.4
is the subject of an order for, or applies for or notices its intent to apply
for, the appointment of an administrator, receiver, administrative receiver,
manager, liquidator, trustee or similar officer to be appointed over any of its
business or property;

21.5.3.5
ceases to do business or enters into liquidation; or

21.5.3.6
takes or suffers any similar or analogous action in any jurisdiction as a
consequence of debt;

21.5.4
if a controlling interest in Publisher, or in an entity which has a controlling
interest in Publisher, is transferred to a party that:

21.5.4.1
is in breach of any agreement with an SIE Company or any Affiliate;

21.5.4.2
holds or acquires a controlling interest in a third party which designs or
develops any of the core components for an interactive device or product which
is directly or indirectly competitive with any System, or itself develops any
product that is directly or indirectly competitive with any System; or

21.5.4.3
is in litigation or in an adversarial administrative proceeding with an SIE
Company or any Affiliate concerning the SIE Materials or any SIE Intellectual
Property Rights, including challenging the validity of any SIE Intellectual
Property Rights;

21.5.5
if Publisher or any entity that has a controlling interest in Publisher:

21.5.5.1
enters into a business relationship with a third party related to the design or
development of any core components for an interactive device or product which is
directly or indirectly competitive with any System; or

21.5.5.2
acquires a controlling interest in or forms a joint venture with any third party
which has developed or owns or acquires Intellectual Property Rights in any such
device or product;

21.5.6
if Publisher or any of its affiliates initiates any legal or administrative
action against any SIE Company or any Affiliate or challenges the validity of
any SIE Intellectual Property Rights;



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




21.5.7
if Publisher fails to pay any sums owed to any SIE Company on the date due and
such default is not fully corrected or cured within [***] business days of the
date on which such failure is notified to Publisher by SIE;

21.5.8
if Publisher or any of its officers or employees engage in “hacking” of any
software for any PlayStation format or in activities which facilitate the same
by any third party and in the event of termination under this 21.5.8, each SIE
Company shall have the right to terminate any other agreements entered into
between that SIE Company and Publisher; or

21.5.9
if any director, officer or controlling shareholder or group of shareholders of
Publisher, in their personal capacity, has been, is, or becomes involved in any
dispute with SIE or any Affiliate, including being the subject of any allegation
of fraud or breach or infringement of the legal rights of SIE or any Affiliate.

As used in this GDPA, “controlling interest” means, with respect to any form of
entity, sufficient power to control the decisions of such entity. Publisher
shall immediately notify SIE in writing in the event that any of the events or
circumstances specified in Section 21.5 occur.
21.6
Product-by-Product Termination. In addition to the events of termination
described in Section 21.5, an SIE Company, at its option, shall be entitled to
terminate, with respect to a particular PlayStation Compatible Product developed
or published in that SIE Company’s Territory, the licenses and related rights
herein granted to Publisher immediately on written notice to Publisher, in the
event that:

21.6.1
Publisher fails to notify the applicable SIE Company promptly in writing of any
material change to any materials previously approved by that SIE Company in
accordance with Section 6.3 and the relevant Guidelines, and such breach is not
corrected or cured within [***] days after receipt of written notice of such
breach;

21.6.2
Publisher fails to comply with the requirements of Section 14 in connection with
the development of any PlayStation Compatible Product;

21.6.3
any third party with whom Publisher has contracted for the development of
PlayStation Compatible Products breaches any of its material obligations to the
applicable SIE Company pursuant to such third party’s agreement with that SIE
Company with respect to any such PlayStation Compatible Product;

21.6.4
Publisher cancels a Licensed Product, or fails to provide to each applicable SIE
Company, in accordance with the provisions of Section 6.3 and the relevant
Guidelines, the final version of a proposed Licensed Product or related
Packaging and Printed Materials for any Licensed Product within [***] months of
the scheduled release date (as referenced in the Product Proposal or as mutually
agreed by the parties in writing), or fails to provide work in progress or a
fully tested Licensed Product to each applicable SIE Company in strict
compliance with the review process set forth in the Guidelines;

21.6.5
Publisher fails to materially conform to the Guidelines with respect to any
particular PlayStation Compatible Product and or such PlayStation Compatible
Product is alleged to



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




breach Section 16.2 and such failure or breach is not cured within [***] days
following notice from Publisher specifying such failure and requiring it to be
cured.
21.7
Options in Lieu of Termination. As alternatives to terminating the GDPA or all
licensed rights with respect to a particular Licensed Product as set forth in
Sections 21.4, 21.5 or 21.60, or where SIE reasonably suspects a breach of the
UK Bribery Act 2010 or the US Foreign Corrupt Practices Act, SIE may, at its
option and upon written notice to Publisher, suspend this GDPA for all
Territories or on a Territory-by-Territory basis, entirely or with respect to a
particular Licensed Product, Online Activity, service or program, for a set
period of time which shall be specified in writing to Publisher. Election of
suspension shall not constitute a waiver of or compromise with respect to any of
SIE’s rights under this GDPA and SIE may elect to terminate this GDPA with
respect to any breach in accordance with this GDPA.

21.8
Extension of this GDPA; Termination Without Prejudice. SIE shall be under no
obligation to extend this GDPA notwithstanding any actions taken by either of
the parties prior to the expiration of this GDPA.

21.9
No Refunds. In the event that this GDPA expires, is terminated by Publisher for
breach under Section 21.3 or is terminated by SIE under Sections 21.5 or 21.6,
no portion of any payments of any kind whatsoever previously provided to either
party or any of its affiliates under this GDPA shall be owed or be repayable or
refunded to the other party.

22.
Effect of Expiration or Termination

22.1
No Liability. Upon the expiration or termination of this GDPA pursuant to
Section 21, neither party shall be liable to the other for any damages (whether
direct, indirect, consequential or incidental, and including any expenditures,
loss of profits or prospective profits) sustained or arising out of or alleged
to have been sustained or to have arisen out of such expiration or termination.
The expiration or termination of this GDPA shall be without prejudice to any
rights or remedies which one party may otherwise have against the other party,
and shall not excuse either party from liability with respect to any events
occurring prior to expiration or the effective date of termination.

22.2
Inventory Statement. Within [***] of the date of expiration or the effective
date of termination with respect to any or all Licensed Products or this GDPA,
Publisher shall provide each SIE Company with an itemized statement, certified
to be accurate by an officer of Publisher, specifying the number of unsold units
of the Physical Media Products as to which such termination applies, on a
title-by-title basis, which remain in its inventory or under its control in the
relevant Territory at the time of expiration or the effective date of
termination. SIE shall, at any time up to [***] after the date of expiration or
termination and no more than once, be entitled to conduct at its expense a
physical inspection of Publisher’s inventory and work in progress upon
reasonable prior written notice (no less than [***]) during normal business
hours in order to ascertain or verify such inventory and inventory statement.

22.3
Reversion of Rights. Upon expiration or termination and subject to Sections 22.4
and 22.5, the licenses and related rights herein granted to Publisher shall
immediately revert to SIE, and Publisher shall cease from any further use of the
SIE Materials, Licensed Trademarks, and any SIE Intellectual Property Rights
therein, and, subject to the provisions of Sections 22.4 and 22.5, Publisher
shall have no further right to continue the development, publication,
manufacture, marketing, advertising, sale



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




or other distribution of any PlayStation Compatible Products, or to continue to
use any Licensed Trademarks; provided, however, that for a period of [***] after
the effective date of termination, and subject to all the terms of Section 20,
and provided this GDPA is not terminated pursuant to Section 21.5 (other than
pursuant to Section 21.5.2), Publisher may retain such portions of the SIE
Materials as SIE in its sole discretion agrees are required to support end-users
who possess Licensed Products but must return all these materials at the end of
such [***] period. Upon expiration or termination, the licenses and related
rights herein granted to SIE by Publisher shall immediately revert to Publisher,
and SIE shall cease from any further use of Product Information and any
Publisher Intellectual Property Rights therein; provided that SIE may, unless
this GDPA has been terminated pursuant to Section 21.3, continue the
manufacture, marketing, advertising, sale and other such distribution by SIE or
its designee’s demonstration physical media containing Publisher’s Product
Information which Publisher had previously approved up to [***] after the
expiration or earlier termination of this GDPA.
22.4
Disposal of Unsold units upon Termination. In the event of termination of this
GDPA under Sections 21.3, 21.4, 21.5.2, 21.5.4 or 21.5.5, Publisher may sell off
existing inventories of units of the Physical Media Products, on a non-exclusive
basis, and strictly in accordance with this GDPA, for a period of 90 days from
the date of expiration or effective date of termination of this GDPA, provided
such inventories have not been manufactured in numbers exceeding those which
Publisher could reasonably have been expected to have sold during such period
had this GDPA not expired or been terminated. Subsequent to the expiration of
such 90 day period, or in the event this GDPA is terminated otherwise under
Section 21.5, any and all units of the Physical Media Products remaining in
Publisher’s inventory or under its control shall be destroyed by Publisher
within [***] business days of such expiration or termination date. Within [***]
business days after such destruction, Publisher shall provide each SIE Company
with an itemized statement, certified to be accurate by an officer of Publisher,
indicating the number of units of the Licensed Products which have been
destroyed (on a title-by-title basis) in that SIE Company’s Territory, the
location and date of such destruction, and the disposition of the remains of
such destroyed materials.

22.5
Disposal of Unsold units upon Non-Renewal. In the event that the Term expires
and this GDPA is not renewed, Publisher may continue to publish those
PlayStation Compatible Products whose development was completed before or during
the Term, and to use the Licensed Trademarks strictly, only and directly in
connection with such publication, until the Term expires or, if later, until the
second anniversary of the 31 January next following such completion. Upon
expiration of the Term or, the extended period for publishing PlayStation
Compatible Products, Publisher may sell off existing inventories of such
PlayStation Compatible Products on a non-exclusive basis for a period of 180
days from the applicable expiration date; provided that such inventory is not
manufactured solely or principally for sale within such sell-off period.

22.6
Rights in Digitally Delivered Products on Termination or Expiry. On termination
or expiry of this GDPA pursuant to Sections 21.4 or 21.5, SIE shall have the
right to continue to exercise its rights under Section 9.2.2 in respect of
Digitally Delivered Products already available on PSN, in accordance with the
terms of this GDPA, for a period of [***] from the date of termination or
expiry. In addition, upon expiration or earlier termination of the Term: (a) all
rights, licenses or other entitlements to Digitally Delivered Products granted
to users that purchased such Digitally Delivered Products during the Term shall
survive termination and continue for so long as such rights, licenses or
entitlements were granted; and (b) SIE shall have the corresponding
post-termination rights to store, provide access



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




to, and otherwise enable the permitted delivery of, such Digitally Delivered
Products to such users for the remaining duration of their respective rights,
licenses and entitlements.
22.7
Return of the SIE Materials. Upon the expiration or earlier termination of this
GDPA or following either the 90 day period or the 180 day period referenced in
Sections 22.4 and 22.5, and subject to Section 22.3, Publisher shall immediately
deliver to SIE, or if and to the extent requested by SIE, destroy, all SIE
Materials (other than this GDPA) and any and all copies thereof, including any
SIE Materials disclosed by Publisher to any third party pursuant to this GDPA,
and delete any SIE Materials stored in electronic form. Publisher and SIE shall,
upon the request of the other party, immediately deliver to the other party, or
to the extent requested by such party destroy, all confidential information of
the other party, including any and all copies thereof, which the other party
previously furnished to it in furtherance of this GDPA. Within [***] business
days after any such destruction, Publisher or SIE, as appropriate, shall provide
the other party with a certificate of destruction and an itemized statement,
each certified to be accurate by an officer of Publisher or SIE, indicating the
location and date of such destruction and the disposition of the remains of such
destroyed materials. In the event that Publisher fails to return or certify the
destruction of the SIE Materials and SIE must resort to legal means (including
any use of lawyers) to recover the SIE Materials or the value thereof, all
costs, including SIE’s reasonable lawyers’ fees, shall be borne by Publisher,
and SIE may, in addition to SIE’s other remedies, withhold such amounts from any
payment otherwise due from SIE to Publisher under any agreement between SIE and
Publisher.

23.
Choice of Law and Forum. THIS GDPA AND ANY DISPUTE OR CLAIM ARISING OUT OF ITS
SUBJECT MATTER WILL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE JURISDICTIONS SET FORTH IN THIS SECTION 23. PUBLISHER HEREBY SUBMITS
ITSELF TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE COURTS DESCRIBED IN THIS
SECTION FOR PURPOSES OF ANY ACTION OR PROCEEDING, AND PUBLISHER AND EACH SIE
COMPANY HEREBY AGREES THAT ANY SERVICE OF PROCESS MAY BE EFFECTED BY DELIVERY OF
THE SUMMONS IN THE MANNER PROVIDED IN THE DELIVERY OF NOTICES SET FORTH IN
SECTION 25.1. IN ADDITION, WHERE PERMITTED BY LAW, PUBLISHER AND EACH SIE
COMPANY HEREBY WAIVES THE RIGHT TO A JURY TRIAL IN ANY ACTION OR PROCEEDING
RELATED TO THIS GDPA, OTHER THAN ACTIONS ARISING OUT OF VIOLATION OF
INTELLECTUAL PROPERTY RIGHTS OR CONFIDENTIALITY OBLIGATIONS.

23.1
FOR ALL CLAIMS BROUGHT BY OR AGAINST SIE INC. OR RELATING TO SIE INC. ACTIVITIES
OR DEVELOPMENT TOOLS LOCATED IN THE SIE INC. TERRITORY, THIS GDPA WILL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF JAPAN, EXCLUDING THAT
BODY OF LAW RELATED TO CHOICE OF LAWS. ANY ACTION OR PROCEEDING TO ENFORCE THE
TERMS OF THIS GDPA OR TO ADJUDICATE ANY DISPUTE ARISING UNDER THIS GDPA WILL BE
HEARD IN THE COURT OF TOKYO DISTRICT COURT, TOKYO, JAPAN.

23.2
FOR ALL CLAIMS BROUGHT BY OR AGAINST SIEA OR RELATING TO SIEA ACTIVITIES OR
DEVELOPMENT TOOLS LOCATED IN THE SIEA TERRITORY, THIS GDPA WILL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA,
EXCLUDING THAT BODY OF LAW RELATED TO CHOICE OF LAWS. SUBJECT TO SECTIONS 24.1
AND 24.2, FOR ANY ACTION OR PROCEEDING TO ENFORCE THE TERMS OF THIS GDPA OR TO
ADJUDICATE ANY DISPUTE ARISING UNDER THIS



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




GDPA, THE PARTIES CONSENT TO JUSRISDICTION AND VENUE IN THE SUPERIOR COURT FOR
THE STATE OF CALIFORNIA IN AND FOR THE COUNTY OF SAN MATEO, AND THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA. EACH PARTY HEREBY
WAIVES ALL DEFENSES OF LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS. 
23.3
FOR ALL CLAIMS BROUGHT BY OR AGAINST SIEE OR RELATING TO SIEE ACTIVITIES OR
DEVELOPMENT TOOLS LOCATED IN THE SIEE TERRITORY, THIS GDPA WILL BE GOVERNED BY
AND INTERPRETED IN ACCORDANCE WITH ENGLISH LAW. THE PARTIES IRREVOCABLY AGREE
FOR THE EXCLUSIVE BENEFIT OF SIEE THAT THE ENGLISH COURTS SHALL HAVE
JURISDICTION TO ADJUDICATE ANY PROCEEDING, SUIT OR ACTION ARISING OUT OF OR IN
CONNECTION WITH SUCH TERMS. HOWEVER, NOTHING CONTAINED IN THIS SECTION 23 SHALL
LIMIT THE RIGHT OF SIEE TO TAKE ANY SUCH PROCEEDING, SUIT OR ACTION AGAINST
PUBLISHER IN ANY OTHER COURT OF COMPETENT JURISDICTION, NOR SHALL THE TAKING OF
ANY SUCH PROCEEDING, SUIT OR ACTION IN ONE OR MORE JURISDICTIONS PRECLUDE THE
TAKING OF ANY OTHER SUCH PROCEEDING, SUIT OR ACTION IN ANY OTHER JURISDICTION,
WHETHER CONCURRENTLY OR NOT, TO THE EXTENT PERMITTED BY THE LAW OF SUCH OTHER
JURISDICTION. PUBLISHER SHALL HAVE THE RIGHT TO TAKE ANY SUCH PROCEEDING, SUIT
OR ACTION AGAINST SIEE ONLY IN THE ENGLISH COURTS.

24.
Dispute Resolution. SIE and Publisher shall attempt in good faith to resolve
through informal discussions or negotiations any dispute, controversy or claim
of any kind or nature arising under or in connection with this GDPA, including
breach, termination or validity thereof (a “Dispute”). Neither SIE nor Publisher
may commence any court or arbitration proceedings in relation to this GDPA until
at least [***] after commencing such negotiations or discussions, unless
interim, equitable, or conservatory relief is sought pursuant to Section 24.2.

24.1
Any claim brought against SIEA, or any Dispute relating to SIEA or Development
Tools located in the SIEA Territory will be submitted to binding arbitration
conducted in accordance with and subject to the Commercial Arbitration Rules of
the American Arbitration Association, except to the extent otherwise required
under this dispute resolution clause. One arbitrator will be selected by the
mutual agreement of SIEA and Publisher or, failing that, by the American
Arbitration Association. The arbitrator must have substantial experience in
disputes involving technology licensing agreements. The arbitrator will allow
such discovery as is appropriate, and impose such restrictions as are
appropriate, consistent with the purposes of arbitration in accomplishing fair,
speedy and cost-effective resolution of disputes, except that (i) no requests
for admissions will be permitted; (ii) interrogatories will be limited to (a)
identifying persons with knowledge of relevant facts and (b) identifying expert
witnesses and obtaining their opinions and the bases therefor; and (iii) SIEA
and Publisher will each be limited to [***] depositions. Judgment upon the award
rendered in any such arbitration may be entered in any court having jurisdiction
thereof. Any arbitration conducted pursuant to this section will take place
within the Northern District of California. SIEA and Publisher will bear their
own costs and will share equally in paying the expenses and fees of the
arbitrator. The arbitrator may not alter the foregoing allocation of their
costs, nor of the arbitrator’s fees and expenses. Other than as set forth below
with respect to interim, equitable, or conservatory relief for SIEA or any
action necessary to enforce the award of the arbitrator, SIEA and Publisher
agree that the



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




provisions of this section are a complete defense to any suit, action or other
proceeding instituted in any court or before any administrative tribunal with
respect to any Dispute.
24.2
Notwithstanding the foregoing, any SIE Company or Publisher may seek a temporary
restraining order, preliminary injunction, or other interim, equitable, or
conservatory relief, with respect to the protection of any SIE Intellectual
Property Rights or SIE Materials, including Licensed Trademarks, or Publisher
Materials, as applicable, subject to Section 23.

25.
Miscellaneous Provisions

25.1
Notices. All notices or other communications required or desired to be sent to
either of the parties shall be in writing and shall be sent by registered or
certified mail, postage prepaid, or sent by recognized international courier
service, with charges prepaid. The address for all notices under this GDPA shall
be addressed as set forth in this Section 25.1, or such other address as may be
provided by written notice from one party to the other on at least ten days’
prior written notice. Any such notice shall be effective upon the date of actual
receipt.

25.1.1
If to Publisher, to the address set forth in the first paragraph to this GDPA.

25.1.2
If to SIE Inc.:

ATTN: Vice President, Legal Dept.
Sony Interactive Entertainment Inc.
1-6-27 Konan
Minato-ku, Tokyo 108-8270
Japan
25.1.3
If to SIEA:

ATTN: General Counsel
Sony Interactive Entertainment America LLC
2207 Bridgepointe Parkway
San Mateo, CA 94404
USA
25.1.4
If to SIEE:

ATTN: Vice President, Legal & Business Affairs
Sony Interactive Entertainment Europe Limited
10 Great Marlborough Street
London W1F 7LP
United Kingdom
In addition, any notice sent by any SIE Company modifying the Guidelines may be
sent by email to the email address set forth in the first paragraph to this
GDPA.
25.2
Force Majeure. Neither SIE nor Publisher shall be liable for any loss or damage
or be deemed to be in breach of this GDPA if its failure to perform or failure
to cure any of its obligations under this GDPA results from any event or
circumstance beyond its reasonable control, including any natural disaster,
fire, flood, earthquake or other Act of God; shortage of equipment, materials,
supplies or transportation facilities; strike or other industrial dispute; war
or rebellion; shutdown or delay in



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




power, telephone or other essential service due to the failure of computer or
communications equipment or otherwise (each of the foregoing a “Force Majeure
Condition”); provided, however, that the party interfered with gives the other
party written notice thereof promptly, and, in any event, within fifteen (15)
business days of discovery of any Force Majeure Condition. If notice of the
existence of any Force Majeure Condition is provided within such period, the
time for performance or cure shall be extended for a period equal to the
duration of the Force Majeure Condition described in such notice, except that
any such cause shall not excuse the payment of any sums owed by Publisher or any
SIE Company prior to, during or after the occurrence of any Force Majeure
Condition. In the event that the Force Majeure Condition continues for more than
60 days, SIE or Publisher may terminate this GDPA for cause by providing written
notice to the other to such effect.
25.3
Non-Solicitation. Neither Publisher nor any Publisher Affiliate, by itself, its
officers, employees or agents, directly or indirectly will, during the Term,
induce or seek to induce, on an individually targeted basis, the employment or
the engagement of the services of any employee of SIE or any Affiliate, whose
services are (a) specifically engaged in product development or directly related
functions or (b) otherwise reasonably deemed by his or her employer to be of
material importance to the protection of its legitimate business interests, and
(c) with whom Publisher or any of its affiliates shall have had contact or
dealings during the Term, without first obtaining written permission from SIE.
This restriction does not apply to, or limit in any way, recruitment of
employees where such employees initiate contact with the other party by, for
example, replying to a job posting or contacting a recruiter. These provisions
shall continue to apply for a period of 12 months after this GDPA expires or is
terminated.

25.4
No Agency, Partnership or Joint Venture. The relationship between each SIE
Company and Publisher is that of licensor and licensee. Both parties are
independent contractors and neither party is the legal representative, agent,
joint venturer, partner or employee of the other party for any purpose
whatsoever. Neither party has any right or authority to assume or create any
obligations of any kind or to make any representation or warranty on behalf of
the other party, whether express or implied, or to bind the other party in any
respect whatsoever.

25.5
Assignment. SIE has entered into this GDPA based upon the particular reputation,
capabilities and experience of Publisher and its officers, directors and
employees. Except as provided in this GDPA, Publisher may not assign,
sublicense, subcontract, encumber or transfer this GDPA or any of its rights
hereunder, nor delegate or transfer any of its obligations hereunder, to any
third party unless the prior written consent of SIE shall first be obtained. Any
attempted or purported assignment, delegation or other such transfer, directly
or indirectly, without the required consent of SIE shall be void and a material
breach of this GDPA; provided, however, that Publisher may assign this GDPA to a
Publisher Affiliate upon written notice to the SIE. SIE shall have the right to
assign, sub-license, encumber or transfer this GDPA or any and all of its rights
and obligations hereunder solely to any Affiliate and to any other party with
Publisher’s prior written consent not to be unreasonably withheld or delayed.
SIE may subcontract to any third party, subject to the terms and conditions of
Section 14. Subject to the foregoing, this GDPA shall inure to the benefit of
the parties and their respective successors and permitted assigns (other than in
connection with any of the events referenced in Section 21.5.4).

25.6
Third Party Rights. Except as expressly provided in this GDPA, and save that SIE
Inc. may enforce in any Territory the terms of Sections 3 (Conditional License
Grant), 5 (Other Limitations on Licensed Rights, 6.1 (Right to Develop), 6.4
(Authentication), 7.8 (Care and Maintenance of Development



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




Tools), 18 (Limitation of Liability), 19 (Infringement of SIE Intellectual
Property Rights By Third Parties), 20 (Data Security and Confidentiality), 22
(Effect of Expiration or Termination), 23 (Choice of Law and Forum) and 25
(Miscellaneous Provisions), a person who is not a party to this GDPA shall have
no right under any applicable law to enforce any of its terms.
25.7
Compliance with Applicable Laws. The parties shall at all times comply with all
applicable laws and regulations and all conventions and treaties to which their
countries are a party or relating to or in any way affecting this GDPA and the
performance by the parties of this GDPA, including the UK Bribery Act 2010, the
US Foreign Corrupt Practices Act, the US Children’s Online Privacy Protection
Act, Canada’s Personal Information Protection and Electronic Documents Act,
Mexico’s Federal Data Protection Act, and all other laws and regulations
relating to the gathering, handling and dissemination of all data from or
concerning end-users of PlayStation Compatible Products. Each party, at its own
expense, shall negotiate and obtain any approval, license or permit required in
the performance of its obligations, and shall declare, record or take such steps
to render this GDPA binding, including the recording of this GDPA with any
appropriate governmental authorities (if required).

25.8
Legal Costs and Expenses. In the event it is necessary for either party to
retain the services of a lawyer to enforce the provisions of this GDPA or to
file or defend any action arising out of this GDPA, then the prevailing party in
any such action shall be entitled, in addition to any other rights and remedies
available to it at law or in equity, to recover from the other party its
reasonable fees for lawyers and expert witnesses, plus such court costs and
expenses as may be fixed by any court of competent jurisdiction. The term
“prevailing party” for the purposes of this section shall include a defendant
who has by motion, judgment, verdict or dismissal by the court, successfully
defended against any claim that has been asserted against it.

25.9
Remedies. Unless expressly set forth to the contrary, either party’s election of
any remedies provided for in this GDPA shall not be exclusive of any other
remedies at law or equity, and all such remedies shall be deemed to be
cumulative. Any material breach of Sections 3, 4, 5, 20, or 22.2 - 22.7 of this
GDPA would cause significant and irreparable harm to SIE, the extent of which
would be difficult to ascertain and for which damages might not be an adequate
remedy and any breach of Sections 20.6 of this GDPA would cause significant and
irreparable harm to Publisher, the extent of which would be difficult to
ascertain and for which damages might not be an adequate remedy. Accordingly, in
addition to any other remedies, including damages to which either party may be
entitled, in the event of a breach or threatened breach by the other party or
any of its directors, officers, employees, agents or permitted consultants or
subcontractors of any such section or sections of this GDPA, each party shall be
entitled to the immediate issuance without bond or other security, of ex parte
equitable relief, including injunctive relief, or, if a bond is required under
applicable law, on the posting of a bond in an amount not to exceed [***] (or
the equivalent amount in foreign currency if located outside of the SIEA
Territory), enjoining any breach or threatened breach of any or all of such
provisions taking place in the applicable Territory or otherwise affecting that
Territory.

25.10
Severability. In the event that any provision of this GDPA or portion thereof is
determined by a court of competent jurisdiction to be invalid or unenforceable,
such provision or portion shall be enforced to the extent possible consistent
with the stated intention of the parties, or, if incapable of such enforcement,
shall be deemed to be deleted from this GDPA, while the remainder of this GDPA
shall continue in full force and remain in effect according to its stated terms
and conditions.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




25.11
Sections Surviving Expiration or Termination. The following Sections survive
expiration or termination of this GDPA for any reason: 5 (Other Limitations on
Licensed Rights), 7.12.3 (SIE Ownership), 8.9 (Ownership of Original Master
Discs), 15.1.3 (SIE Audit), 15.2.1 (Publisher Revenue), 15.2.6 (Publisher
Audit), 16 (Representations and Warranties), 17 (Indemnities), 18 (Limitation of
Liability), 20 (Data Security and Confidentiality), 21.9 (No Refunds), 22
(Effect of Expiration or Termination), 23 (Choice of Law and Forum), 24 (Dispute
Resolution), and 25 (Miscellaneous Provisions).

25.12
Waiver. No failure or delay by either party in exercising any right, power or
remedy under this GDPA shall operate as a waiver of any such right, power or
remedy. No waiver of any provision of this GDPA shall be effective unless in
writing and signed by the party against whom such waiver is sought to be
enforced. Any waiver by either party of any provision of this GDPA shall not be
construed as a waiver of any other provision of this GDPA, nor shall such waiver
operate or be construed as a waiver of such provision respecting any future
event or circumstance.

25.13
Modification and Amendment. SIE reserves the right, on notice and with immediate
effect, to amend the provisions of this GDPA or the Guidelines to comply with
any decision, order, or objection of any court or governmental or other
competition authority of competent jurisdiction, or to comply with any statutory
or similar measures that give effect to any such decision (from which this GDPA
or the Guidelines are not exempt) or to reflect any undertaking by SIE to any
such authority. Any such amendment shall be of prospective application only and
shall not be applied to any PlayStation Compatible Products submitted to the
applicable SIE Company pursuant to Section 6.3 prior to the date of SIE's notice
of amendment. Except as otherwise provided in this GDPA, no modification or
amendment of any provision of this GDPA shall be effective unless in writing and
signed by both of the parties.

25.14
Interpretation. The section headings used in this GDPA are intended primarily
for reference and shall not by themselves determine the construction or
interpretation of this GDPA or any portion hereof. Any reference to a section
number is to a section of this GDPA. Any reference to persons includes natural
persons as well as organizations, including firms, partnerships, companies and
corporations. Any phrase introduced by the terms “including,” “include,” “in
particular,” or any similar expression shall be construed as illustrative and
shall not limit the category preceding those terms.

25.15
Integration. This GDPA, together with the Guidelines, constitutes the entire
agreement between each SIE Company and Publisher and supersedes all prior or
contemporaneous agreements, proposals, representations, understandings and
communications between each SIE Company and Publisher, whether oral or written,
with respect to the subject matter hereof, including any confidentiality,
licensed developer or publisher, store or development tools agreements.
Publisher is not relying upon any statement, representation, warranty or
understanding, whether negligently or innocently made, of any person other than
as expressly set forth in this GDPA.

25.16
Counterparts. This GDPA may be executed in counterparts, each of which shall be
deemed an original, and together shall constitute one and the same instrument.

25.17
Construction. This GDPA shall be fairly interpreted in accordance with its terms
and without any strict construction in favor of or against either of the
parties.



Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------








SONY INTERACTIVE ENTERTAINMENT         TAKE-TWO INTERACTIVE SOFTWARE, INC.
AMERICA LLC


By: /s/ Philip L. Rosenberg        By: /s/ Daniel Emerson    
Print Name: Philip L. Rosenberg        Print Name: Daniel Emerson    
Title: Senior Vice President        Title: EVP & GC    
Date: As of March 23, 2017        Date: As of March 23, 2017




TAKE-TWO INTERACTIVE JAPAN G.K.        TAKE-TWO INTERACTIVE KOREA LTD.


By: /s/ Sebastian Belcher        By: /s/ Sebastian Belcher    
Print Name: Sebastian Belcher        Print Name: Sebastian Belcher    
Title: Director        Title: Director    
Date: As of March 23, 2017        Date: As of March 23, 2017    


TAKE-TWO INTERACTIVE                 TAKE TWO INTERNATIONAL GMBH
SOFTWARE UK LIMITED


By: /s/ Sebastian Belcher        By: /s/ Anouk Dutruit    
Print Name: Sebastian Belcher        Print Name: Anouk Dutruit    
Title: Director        Title: Director    
Date: As of March 23, 2017        Date: As of March 23, 2017    






NOT AN AGREEMENT UNTIL EXECUTED BY AN SIE COMPANY AND PUBLISHER


Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




SCHEDULE 1
DEFINITIONS
“Additional Terms” has the meaning set forth in Section 10.1.
“Advertising Materials” means any advertising, marketing, merchandising,
promotional, contest or competition-related, press release, display, point of
sale or website materials regarding or relating to PlayStation Compatible
Products or depicting Licensed Trademarks. Advertising Materials include any
advertisements or promotions in which any System is displayed, referred to, or
used, including giving away any System as a prize in contests or sweepstakes and
the public display of any System in product placement opportunities.
“Affiliate” means Sony Computer Entertainment Korea Inc., Sony Computer
Entertainment Hong Kong Limited, Sony Network Entertainment International, LLC,
Sony Network Entertainment Europe Ltd., Gaikai, Inc., Sony Digital Audio Disc
Corporation, Sony DADC Austria AG, any Designated Manufacturing Facility, any
direct or indirect subsidiary or parent of any of the foregoing, and any other
entity created that becomes a direct or indirect subsidiary or parent of, or
shares a common direct or indirect parent with, an SIE Company.
“Designated Manufacturing Facility” means a manufacturing facility that is
designated by the SIE Company, in its sole discretion, to manufacture and
assemble Physical Media Products or any of their component parts in that SIE
Company’s Territory.
“Development Site” means the location(s) where Development Tools are used to
develop PlayStation Compatible Products.
“Development Tools” means the Hardware Tools and Software Tools.
“Developer Website” means DevNet, TPRNet and any other password-protected
website that an SIE Company may maintain to facilitate the dissemination of
Development Tools or other SIE Materials to Licensed Publishers, or to provide
Licensed Publisher with written materials associated with and that describe the
function of the Development Tools, including any data, object code, source code,
libraries, firmware, documentation, and other tools and information.
“Digitally Delivered Product” means a Licensed Product distributed to end-users
by electronic or other non-physical means now known or hereafter devised
(including wireless, cable, fiber optic, telephone, cellular, microwave or radio
waves, the Internet, or private network).
“Dispute” has the meaning set forth in Section 24.
“Documentation” means all information or materials that SIE may provide to
Licensed Publishers or Licensed Developers that are associated with and describe
the function of the Development Tools or other SIE Materials.


“Effective Date” has the meaning set forth in the first paragraph of this GDPA.
“Firmware” means all code embedded on any chip contained within any Hardware
Tool, as may be upgraded or changed from time to time.
“Force Majeure Condition” has the meaning set forth in Section 25.2.
“GDPA” has the meaning set forth in the first paragraph of this agreement.


Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




“Guidelines” means any standard guidelines, specifications or policies of an SIE
Company with respect to the development, manufacture, marketing and publishing
of PlayStation Compatible Products, including any requirements regarding the
display of Licensed Trademarks, use of Advertising Materials, or the protection
of SIE Intellectual Property Rights and that are generally applicable to all
Licensed Developers and/or Licensed Publishers. The Guidelines, and any
modifications or additions made from time to time in accordance with Section 4,
shall be set forth on the Developer Website or at such URL as is provided by SIE
to Publisher. The Guidelines shall be comparable to the guidelines applied by
SIE to its own software products for the Systems. The Guidelines are
incorporated into and form a part of this GDPA.
“Hardware Tools” means the hardware components of the development systems used
for development of PlayStation Compatible Products, or portions of such
components, as updated or changed, that SIE may provide to Licensed Publishers
or Licensed Developers. “Hardware Tools” does not include Software Tools.
“Initial Term” has the meaning set forth in Section 21.1.
“Intellectual Property Rights” means all worldwide intellectual property rights,
current or future, including rights in or related to patents, inventions,
designs, copyrights and related rights, databases, trademarks, service marks,
trade names, trade dress, mask work rights, utility model rights, trade secret
rights, technical information, know-how, and the equivalents of the foregoing
under the laws of any jurisdiction, and any other intellectual property rights
recognized in the Territory (including all registrations, applications to
register and rights to apply for registration of the same), for their full term
including all renewals, and extensions.
“Licensed Developer” means an entity that has in effect a Licensed Developer
Agreement with an SIE Company, or that has signed a Global Developer and
Publisher Agreement and been accepted as a “Licensed Publisher” as set forth in
Section 3.
“Licensed Developer Agreement” means a valid and current license agreement
authorizing the development of software for any System, fully executed between a
Licensed Developer and an SIE Company.
“Licensed Product” means a PlayStation Compatible Product that installs or
operates (or is designed to install or operate), in whole or in part, on a
System, and associated Packaging, Printed Materials, metadata, and content. For
the avoidance of doubt, Licensed Product does not include middleware (except as
incorporated into a Licensed Product) or Peripherals.
“Licensed Publisher” means an entity that has signed a Global Developer and
Publisher Agreement or other Licensed Publisher Agreement in full force and
effect, and has been approved in writing by an SIE Company to develop or publish
Licensed Products.
“Licensed Publisher Agreement” means a valid and current license agreement
authorizing the publishing of software for any System, fully executed between a
Licensed Publisher and an SIE Company, including any Global Developer and
Publisher Agreement.
“Licensed Trademarks” means the trademarks, service marks, trade dress, logos,
icons and other indicia designated in the Guidelines or for use on, in or in
connection with Licensed Products.
“Online Activity” means the online interaction by end-users with other end-users
(which, for the avoidance of doubt, includes the sharing of User Content within
the gameplay or online environment of Licensed Products), with online elements
(such as PlayStation Home, the virtual, interactive community of PSN), or with
Publisher or its designee, via the use of a PlayStation Compatible Product.


Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




“Packaging” means the carton, containers, cases, edge labels, wrapping
materials, security seals and other proprietary labels and trade dress elements
of or concerning the Physical Media Product (and all parts of any of the
foregoing) but specifically excluding Printed Materials and discs or game cards.
“Peripheral” means a device that connects to, interfaces with or interacts with
a System, including controllers, cameras, wheels, mice and keyboards and other
input devices.
“Personal Information” means information relating to an identified or
identifiable natural person, or substantially similar terms as defined by
applicable law.


“Physical Media Product” means a Licensed Product distributed in a physical form
specified by SIE, such as a Blu-ray disc or game card.
“PlayStation Compatible Product” means any software, content, service, hardware,
Peripheral, good, or other item intended for or capable of use on, interaction
with, or connection to a System, or which uses or is capable of using any
service, aspect, or feature of PSN or PSN data, or which affects the gameplay of
Users. PlayStation Compatible Product includes applications (including companion
apps), communication features, virtual currency, audio and visual material
(including demos, videos, themes, wallpapers, levels, maps, consumable items,
skins, virtual items, and avatars), modifications, improvements, additions,
upgrades, updates, patches, scripts, player statistics and data, notices, links
or other content, intended for or capable of use on, interaction with, or
connection to a System.
“PlayStation Now” means the SIE proprietary cloud gaming service that allows
Users to access content streamed from remote servers to Systems and other
SIE-approved devices.
“PlayStation Plus” means the SIE premium subscription service available through
PSN.
“PlayStation Store” means the primary destination within PSN for the discovery
and purchase of content.
“Printed Materials” means all artwork and mechanicals for the disc label for
each Physical Media Product and for the Packaging relating to any of the
Physical Media Products, and all instructional manuals, liners, inserts, and any
other materials and user information within or attached to the Packaging and
distributed as part of the Physical Media Products.
“Product Information” means Publisher’s name, any extracts or references to
Licensed Products, any trademarks, services marks, trade dress, logos, icons or
other indicia used on, in or in connection with Licensed Products, any
information owned or licensed by Publisher relating to any of the Licensed
Products, including demos, videos, hints and tips, artwork, depictions of
Physical Media Products, cover art and videotaped interviews; all of the
foregoing as may be further specified in the Guidelines, and as provided by
Publisher pursuant to Section 9.2.3.
“Product Proposal” means a written proposal prepared by Publisher and submitted
to SIE under the Guidelines regarding the concept and design for a PlayStation
Compatible Product.
“Product Submission” has the meaning given to it in Section 9.2.7
“PSN” means the proprietary online network operated by SIE or Affiliates
accessible via the Systems and other devices, including services provided as
part of or through that network, such as PlayStation Now and the PlayStation
Store. PSN includes new services and features developed and offered after the
date of this GDPA, and other online networks launched after the date of this
GDPA, as specified by SIE.


Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




“PSN ID” means SIE’s unique User identifier on PSN.
“Publisher” has the meaning set forth in the first paragraph of this GDPA. For
the avoidance of doubt, a “Publisher” may be an entity which chooses only to
exercise the rights to develop, and not the rights to publish, Licensed Products
under this GDPA.
“Publisher Affiliate” means the entities listed in Schedule 2, as updated in
writing by the parties from time to time.
“Publisher Confidential Information” has the meaning set forth in Section
20.6.1.
“Publisher EULA” has the meaning set forth in Section 10.2.
“Publisher-Indemnified Claim(s)” has the meaning set forth in Section 17.2.
“Publisher Intellectual Property Rights” means those Intellectual Property
Rights that are owned and controlled by Publisher and that relate to the
Publisher Property, Packaging, Product Information, Product Proposals, Printed
Materials, Advertising Materials or other materials.
“Publisher Property” means that part of a PlayStation Compatible Product
developed by or on behalf of Publisher, or controlled by Publisher, or provided
by or on behalf of Publisher in connection with any PlayStation Compatible
Product, not including any Software Tools or SIE Intellectual Property Rights.
“Purchase Order” means a written purchase order issued by Publisher pursuant to
Section 8.3, regarding the purchase of Physical Media Products (or other
products or materials that may be ordered under this GDPA), that conforms to the
Guidelines and other terms and conditions imposed by the applicable SIE Company
or applicable Designated Manufacturing Facility.
“SIE” has the meaning set forth in the first paragraph of this GDPA.
“SIE Company” has the meaning set forth in the first paragraph of this GDPA.
“SIE-Indemnified Claim(s)” has the meaning set forth in Section 17.1.
“SIE Intellectual Property Rights” means those Intellectual Property Rights that
relate to a System, the design and development of PlayStation Compatible
Products, PSN and any SIE Materials.
“SIE Materials” means the Development Tools, the terms of this GDPA, the
Guidelines, all information obtained from a Developer Website; other
information, documents and materials developed, owned, licensed or under the
control of SIE or any Affiliate, including all those relating to processes,
data, hardware, software, network communications and related activities,
inventions, trade secrets, ideas, creations, improvements, designs, discoveries,
developments, research and know-how, including SIE Intellectual Property Rights
relating to the Development Tools; information, documents and other materials
regarding SIE’s or any Affiliate’s finances, business and business methods
(including commercial relationships, licensing terms, pricing and customers
lists), marketing and technical plans, and development and production plans; and
third-party information and documents licensed to or under the control of SIE or
any Affiliate. SIE Materials consists of information in any medium, whether
oral, printed, in machine-readable form or otherwise, provided to Publisher
before or during the Term, including information subsequently reduced to
tangible or written form. In addition, the existence of a relationship between
Publisher and SIE shall be deemed to be SIE Materials unless otherwise agreed to
in writing by the parties, or until publicly announced by either party upon the
other party’s prior written consent.


Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




“SIEA” has the meaning set forth in the first paragraph of this GDPA.
“SIEE” has the meaning set forth in the first paragraph of this GDPA.
“SIE Inc.” has the meaning set forth in the first paragraph of this GDPA.
“SIEA Territory” means the following countries: Canada, Mexico, Brazil, Chile,
Argentina, Peru, Ecuador, Colombia, Nicaragua, Honduras, Costa Rica, Guatemala,
El Salvador, Panama, Bolivia, Paraguay, United States of America (and its
territories and possessions), and Uruguay, or as otherwise provided in the
Guidelines.
“SIEE Territory” means the following countries: Albania, Algeria, Andorra,
Angola, Armenia, Australia, Austria, Azerbaijan, Bahrain, Bangladesh, Belgium,
Belorussia, Bosnia Herzegovina, Botswana, Bulgaria, Cameroon, Croatia, Cyprus,
Czech Republic, Denmark , Djibouti, Egypt, Estonia, Ethiopia, Fiji, Finland,
France, Georgia, Germany, Ghana, Gibraltar, Greece, Hungary, Iceland, India,
Ireland, Israel, Italy, Jordan, Kazakhstan, Kenya, Kosovo, Kuwait, Kyrgyzstan,
Latvia, Lebanon, Liechtenstein, Lithuania, Luxembourg, Macedonia, Madagascar,
Malawi, Malta & Gozo, Mauritius, Moldova, Monaco, Montenegro, Morocco,
Mozambique, Namibia, Netherlands , New Zealand, Nigeria, Norway, Oman, Pakistan,
Papua New Guinea, Poland, Portugal, Qatar, Romania, Russian Federation, San
Marino, Saudi Arabia, Senegal, Slovakia, Slovenia, Somalia, South Africa, Spain,
Swaziland, Sweden, Switzerland, Tajikistan, Tanzania, Tunisia, Turkey,
Turkmenistan, Uganda, Ukraine, united Arab Emirates, United Kingdom, Uzbekistan,
Vatican, Yemen, Zaire, Zambia and Zimbabwe, or as otherwise provided in the
Guidelines.
“SIE Inc. Territory” means the following countries: Thailand, Philippines,
Malaysia, Vietnam, Singapore, Indonesia, Taiwan, Korea, Hong Kong, People’s
Republic of China and Japan, or as otherwise provided in the Guidelines.
“Software Product License Agreement” means the end-user license agreement
between Publisher, SIEA and a user found at us.playstation.com/softwarelicense
or, for SIEE, the Software Usage Terms (or equivalent) between SIEE and a user
found on the packaging or eu.playstation.com/legal.
“Software Tools” means software (including object code, source code and
libraries and Firmware that SIE may provide to Licensed Publishers or Licensed
Developers) and Documentation relating to the development of PlayStation
Compatible Products.
“System” means each of the proprietary PlayStation systems known as the
PlayStation, PlayStation 2, PlayStation 3, PlayStation 4, PlayStation Portable
(PSP), PlayStation Vita (PS Vita), and PlayStation Vita TV (PS Vita TV),
including all iterations and server emulation of each. Collectively, all of the
foregoing are referred to as the “Systems.”
“System Bypass Areas” has the meaning set forth in Section 5.1.
“Term” has the meaning set forth in Section 21.2.
“Territory” means any one of the SIEA Territory, the SIEE Territory, or the SIE
Inc. Territory.
“ToSUA” means the terms of service for PSN, as amended from time to time.
“User” means an individual with a PSN account.
“User Content” has the meaning given to it in Section 6.7


Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------




“VAT” means Value Added Tax as set out in the UK Value Added Tax Act 1994 or, in
relation to any member state of the European Union, the equivalent system of
Value Added Tax as defined in the EU VAT Directive (2006/112/EC) or, in relation
to any non-EU country, the equivalent tax, such as, but not limited to, VAT,
sales tax and GST.
“Wholesale Price” means, for Digitally Delivered Products sold by Publisher to
SIE for resale, the price that Publisher offers and SIE accepts for each unit of
a specified Digitally Delivered Product, as may be stated in a form provided by
SIE. For Physical Media Products, “Wholesale Price” means the initial wholesale
price or price to trade Publisher offers to retailers, distributors, wholesalers
or other intermediaries of Physical Media Products, as evidenced by sell sheets
or other trade materials.


Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------






SCHEDULE 2
Publisher Affiliates


Publishers
Take-Two Interactive Software, Inc.
Take-Two Interactive Japan G.K.
Take-Two Interactive Korea Ltd.
Take-Two Interactive Software UK Limited
Take Two International GmbH (publisher of Digitally Delivered Products in Latin
America)2K Games, Inc.
2K Sports, Inc.
Rockstar Games, Inc.


Developers
Rockstar Interactive India LLP
Rockstar Leeds Limited
Rockstar Lincoln Limited
Rockstar London Limited
Rockstar North Limited
Rockstar San Diego, Inc.
Rockstar Games Toronto ULC
Rockstar New England, Inc.
Rockstar Games, Inc. (including the development division known as Rockstar New
York)
Visual Concepts Entertainment, Inc.
2K Games, Inc (including the development division known as Hangar 13)
Firaxis Games, Inc.
Cat Daddy Games, LLC
2K Czech s.r.o.
Irrational Games LLC d/b/a Ghost Story Games






Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL



--------------------------------------------------------------------------------














Sony Computer Entertainment
PLAYSTATION GDPA version 1.01            CONFIDENTIAL

